EXHIBIT 10.1



 

OFFICE LEASE



by and between


ROBERTS CAPITAL PARTNERS, LLC
a Georgia limited liability company


(“Landlord”)


and


ROBERTS PROPERTIES RESIDENTIAL, L.P.
a Georgia limited partnership

(“Tenant”)


Dated as of


February 19, 2014

 



 

 

Office lease

THIS OFFICE LEASE is made between ROBERTS CAPITAL PARTNERS, LLC a Georgia
limited liability company (“Landlord”), and the Tenant described in Item 1 of
the Basic Lease Provisions.

LEASE OF PREMISES

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord, subject
to all of the terms and conditions set forth herein, those certain premises (the
“Premises”) described in Item 3 of the Basic Lease Provisions and as shown in
the drawing attached hereto as Exhibit A-1. The Premises are located in the
Building described in Item 2 of the Basic Lease Provisions. The Building is
located on that certain land (the “Land”) more particularly described on
Exhibit A-2 attached hereto, which is also improved with landscaping, parking
facilities and other improvements, fixtures and common areas and appurtenances
now or hereafter placed, constructed or erected on the Land (sometimes referred
to herein as the “Project”).

BASIC LEASE PROVISIONS

1.      

Tenant:

 

ROBERTS PROPERTIES RESIDENTIAL, L.P., a Georgia limited partnership (“Tenant”)

 

2.      

Building:

 

Northridge Center II

375 Northridge Road

Atlanta, Georgia 30350

 

3.      

Description of Premises:

 

Suite(s): 330

 

 

Rentable Area:

 

1,817 square feet

 

 

Building Size:

 

128,128 square feet (subject to Paragraph 18)

 

 

Project Size:

 

192,509 square feet (subject to Paragraph 18)

 

4.      

a. Tenant’s Proportionate Share of Operating Costs of the Building:

 

1.4181% (1,817 rsf/128,128 rsf) (See Paragraph 3)

 

b. Tenant’s Proportionate Share of Operating Costs of the Project:

 

.9439% (1,817 rsf/192,509 rsf) (See Paragraph 3)

 

5.      

Basic Annual Rent:

 

(See Paragraph 2)

 

 

Months 01 to 12, inclusive:

Monthly Installment:

 

 

$2,498.38 ($16.50/square foot of Rentable Area/annum)

 

 

Months 13 to 24, inclusive:

Monthly Installment:

 

 

$2,611.94 ($17.25/square foot of Rentable Area/annum)

 

 

Months 25 to 36, inclusive:

Monthly Installment:

 

 

$2,725.50 ($18.00/square foot of Rentable Area/annum)

 

6.      

Installment Payable Upon Execution:

 

$2,498.38 (to be applied toward the monthly installment of Basic Annual Rent for
Month 01 of the Initial Term)

 

7.      

Security Deposit Payable Upon Execution:

 

$20,576.56 (See Paragraph 2(c))

 

 



1

 

 

8.      

Base Year for Operating Costs:

 

2014 (See Paragraph 3)

 

9.      

Initial Term:

 

Thirty-six (36) months, commencing on the Commencement Date and ending on the
day immediately preceding the thirty-sixth (36th) month anniversary of the
Commencement Date (See Paragraph 1)

 

10.  

Estimated Commencement Date:

 

April 7, 2014

 

11.  

Estimated Termination Date:

 

April 6, 2017

 

12.  

Broker(s) (See Paragraph 19(k)):

 

 

 

 

Landlord’s Broker:

 

Intentionally Omitted

 

 

Tenant’s Broker:

 

Intentionally Omitted

 

13.  

Number of Parking Spaces:

 

Up to four (4) parking spaces per 1,000 square feet of Rentable Area contained
in the Premises from time to time, at no additional charge to Tenant throughout
the Initial Term. (See Paragraph 18)

 

14.  

Addresses for Notices:

 

To: TENANT:

 

Prior to occupancy of the Premises:

 

Roberts Properties Residential, L.P.

450 Northridge Parkway, Suite 300

Atlanta, Georgia 30350

 

 

 

To: LANDLORD:

 

 

 

Roberts Capital Partners, LLC

375 Northridge Center, Suite 330

Atlanta, Georgia 30350

 

 

After occupancy of the Premises:

 

Roberts Properties Residential, L.P.

375 Northridge Road, Suite 330

Atlanta, Georgia 30350

 

With a copy to:

 

Intentionally Omitted

 

 

15.  

Place of Payment

 

All payments payable under this Lease shall be sent to Landlord at the address
specified in Item 14 or to such other address as Landlord may designate in
writing.

 

16.  

Guarantor:

 

None

 

17.  

Date of this Lease:

 

See cover page

 

18.  

Landlord’s Construction Allowance:

 

Turnkey (See Exhibit B)

 

19.   The “State” is the State of Georgia.

 

 

This Lease consists of the foregoing introductory paragraphs and Basic Lease
Provisions, the provisions of the Standard Lease Provisions (the “Standard Lease
Provisions”) (consisting of Paragraph 1 through Paragraph 20 which follow) and
Exhibits A-1 through Exhibit A-3 and Exhibits B through Exhibit H, and the
following Addenda: Addendum One (One Renewal Option at Fixed Rate and
Buyout/Early Termination option), all of which are incorporated herein by this
reference. In the event of any conflict between the provisions of the Basic
Lease Provisions and the provisions of the Standard Lease Provisions, the
Standard Lease Provisions shall control.



2

 

STANDARD LEASE PROVISIONS

1.TERM

(a)     The Initial Term of this Lease and the Rent (defined below) shall
commence on the later to occur of (i) earliest of (A) the date that the Tenant
Improvements are Substantially Completed, or (B) the date the Tenant
Improvements would have been Substantially Completed except for Tenant Delays,
or (C) the date that Tenant, or any person occupying any of the Premises with
Tenant’s permission, commences business operations from the Premises, or
(ii) April 7, 2014 (the “Commencement Date”). Unless earlier terminated in
accordance with the provisions hereof, the Initial Term of this Lease shall be
the period shown in Item 9 of the Basic Lease Provisions. As used herein, “Lease
Term” shall mean the Initial Term referred to in Item 9 of the Basic Lease
Provisions, subject to any extension of the Initial Term hereof exercised in
accordance with the terms and conditions expressly set forth herein. This Lease
shall be a binding contractual obligation effective upon execution hereof by
Landlord and Tenant, notwithstanding the later commencement of the Initial Term
of this Lease. The terms “Tenant Improvements” and “Substantial Completion” or
“Substantially Completed” are defined in the attached Exhibit B Work Letter.
“Tenant Delays” consist of those delays defined in Exhibit B.

(b)     The Premises will be delivered to Tenant on the Commencement Date. If
the Commencement Date is delayed or otherwise does not occur on the Estimated
Commencement Date, set forth in Item 10 of the Basic Lease Provisions, this
Lease shall not be void or voidable, nor shall Landlord be liable to Tenant for
any loss or damage resulting therefrom.

(c)     Following the Commencement Date, Landlord shall prepare and deliver to
Tenant, Tenant’s Initial Certificate in the form of Exhibit F attached hereto
(the “Certificate”) which Tenant shall acknowledge by executing a copy and
returning it to Landlord. If Tenant fails to sign and return the Certificate to
Landlord within ten (10) days of its receipt from Landlord, the Certificate as
sent by Landlord shall be deemed to have correctly set forth the Commencement
Date and the other matters addressed in the Certificate. Failure of Landlord to
send the Certificate shall have no effect on the Commencement Date.

2.BASIC ANNUAL RENT AND SECURITY DEPOSIT

(a)     Tenant agrees to pay during each Lease Year (defined below) of the Lease
Term as Basic Annual Rent (“Basic Annual Rent”) for the Premises the sums shown
for such periods in Item 5 of the Basic Lease Provisions. For purposes of this
Lease, a “Lease Year” shall be each twelve (12) calendar month period commencing
on the Commencement Date (or anniversary thereof).

(b)     Except as expressly provided to the contrary herein, Basic Annual Rent
shall be payable in consecutive monthly installments, in advance, without
demand, deduction or offset, commencing on the Commencement Date and continuing
on the first day of each calendar month thereafter until the expiration of the
Lease Term. The first full monthly installment of Basic Annual Rent shall be
payable upon Tenant’s execution of this Lease. The obligation of Tenant to pay
Rent and other sums to Landlord and the obligations of Landlord under this Lease
are independent obligations. If the Commencement Date is a day other than the
first day of a calendar month, or the Lease Term expires on a day other than the
last day of a calendar month, then the Rent for such partial month shall be
calculated on a per diem basis. In the event Landlord delivers possession of the
Premises to Tenant prior to the Commencement Date, Tenant agrees it shall be
bound by and subject to all terms, covenants, conditions and obligations of this
Lease during the period between the date possession is delivered and the
Commencement Date, other than the payment of Basic Annual Rent, in the same
manner as if delivery had occurred on the Commencement Date.



3

 

(c)     Simultaneously with the execution of this Lease, Tenant has paid or will
pay Landlord the security deposit (the “Security Deposit”) in Item 7 of the
Basic Lease Provisions as security for the performance of the provisions hereof
by Tenant. Landlord shall not be required to keep the Security Deposit separate
from its general funds and Tenant shall not be entitled to interest thereon. If
Landlord transfers its interest in the Project or this Lease, Landlord may
transfer the Security Deposit to its transferee. Upon such transfer, Landlord
shall have no further obligation to return the Security Deposit to Tenant, and
Tenant’s right to the return of the Security Deposit shall apply solely against
Landlord’s transferee. Provided that no Event of Default by Tenant has occurred
or is continuing under this Lease, then, commencing on the first (1st) day of
the twenty-ninth (29th) full calendar month following the Commencement Date, and
continuing on the first (1st) day of each full calendar month thereafter,
Landlord and Tenant agree to amend and decrease the Security Deposit required to
be held by Landlord under this Lease by an amount equal to $2,725.50 per
calendar month until such time as the entire Security Deposit being held by
Landlord under this Lease is equal to zero dollars ($0), with such monthly
amount ($2,725.50 per calendar month) being applied by Landlord as a credit
towards the monthly installment(s) of Basic Annual Rent becoming due under the
Lease for each said calendar month. Landlord shall continue to hold any
unapplied Security Deposit in accordance with the terms and conditions of the
Lease applicable thereto until such time as the Security Deposit is equal to
zero dollars ($0) as set forth above. The Security Deposit shall not be reduced
as hereinabove provided in this Paragraph 2.(c), in the event that Tenant is in
default under this Lease or if Tenant subleases or assigns its interest in and
to this Lease, to the extent such Security Deposit remains on deposit with
Landlord as of the date of such sublease or assignment.

If Tenant defaults with respect to any provision of this Lease, including,
without limitation, the provisions relating to the payment of Rent or the
cleaning of the Premises upon the termination of this Lease, Landlord may, but
shall not be required to, use, apply or retain all or any part of the Security
Deposit (i) for the payment of any Rent or any other sum in default, (ii) for
the payment of any other amount which Landlord may spend or become obligated to
spend by reason of Tenant’s default hereunder, or (iii) to compensate Landlord
for any other loss or damage which Landlord may suffer by reason of Tenant’s
default hereunder, including, without limitation, costs and reasonable
attorneys’ fees incurred by Landlord to recover possession of the Premises
following a default by Tenant hereunder. If any portion of the Security Deposit
is so used or applied, Tenant shall, upon demand therefor, deposit cash with
Landlord in an amount sufficient to restore the Security Deposit to the
appropriate amount, as determined hereunder. If Tenant shall fully perform every
provision of this Lease to be performed by it, the Security Deposit or any
balance thereof shall be returned to Tenant (or, at Landlord’s option, to the
last assignee of Tenant’s interest hereunder) within sixty (60) days following
the expiration of the Lease Term; provided, however, that Landlord may retain
the Security Deposit until such time as any amount due from Tenant in accordance
with Paragraph 3 below has been determined and paid to Landlord in full.

(d)     The parties agree that for all purposes hereunder the Premises shall be
stipulated to contain the number of square feet of Rentable Area described in
Item 3 of the Basic Lease Provisions. Upon the request of Landlord, Landlord’s
Space Planner shall verify the exact number of square feet of Rentable Area in
the Premises. In the event there is a variation of three percent (3%) or more
from the number of square feet specified in Item 3 of the Basic Lease
Provisions, Landlord and Tenant shall execute an amendment to this Lease for the
purpose of making appropriate adjustments to the Basic Annual Rent, the Security
Deposit, Tenant’s Proportionate Share and such other provisions hereof as shall
be appropriate under the circumstances. Landlord calculated the Rentable Area
described in Item 3 of the Basic Lease Provisions using the definition of
Rentable Area contained in Exhibit A-3 of this Lease.

3.ADDITIONAL RENT

(a)     If Operating Costs (defined below) for the Project for any calendar year
during the Lease Term exceed Base Operating Costs (defined below), Tenant shall
pay to Landlord as additional rent (“Additional Rent”) an amount equal to
Tenant’s Proportionate Share (which may be either the Tenant’s Proportionate
Share of the Building or the Tenant’s Proportionate Share of the Project, as
determined by Landlord and as defined below) of such excess.

(b)     “Tenant’s Proportionate Share of the Building” is, subject to the
provisions of Paragraph 18, the percentage number described in Item 4(a) of the
Basic Lease Provisions. “Tenant’s Proportionate Share of the Project” is,
subject to the provisions of Paragraph 18, the percentage number described in
Item 4(b) of the Basic Lease Provisions. Tenant’s Proportionate Share of the
Building represents, subject to the provisions of Paragraph 18, a fraction, the
numerator of which is the number of square feet of Rentable Area in the Premises
and the denominator of which is the number of square feet of Rentable Area in
the Building, as determined by Landlord pursuant to Paragraph 18. Tenant’s
Proportionate Share of the Project represents, subject to the provisions of
Paragraph 18, a fraction, the numerator of which is the number of square feet of
Rentable Area in the Premises and the denominator of which is the number of
square feet of Rentable Area in the Project, as determined by Landlord pursuant
to Paragraph 18.



4

 

(c)     “Base Operating Costs” means all Operating Costs incurred or payable by
Landlord during the calendar year specified as Tenant’s Base Year in Item 8 of
the Basic Lease Provisions.

(d)     “Operating Costs” means all costs, expenses and obligations incurred or
payable by Landlord in connection with the operation, ownership, management,
repair or maintenance of the Building and the Project during or allocable to the
Lease Term, including without limitation, the following:

(i)                   All real property taxes, assessments, license fees,
excises, levies, charges, assessments, both general and special assessments, or
impositions and other similar governmental ad valorem or other charges levied on
or attributable to the Project or its ownership, operation, and all taxes,
charges, assessments or similar impositions imposed in lieu of the same,
including, but not limited to any municipal, county, state or federal excise,
sales, use, or transaction privilege taxes now or hereafter levied or imposed
against, or on account of, any amounts payable under this Lease by Tenant
(collectively, “Real Estate Taxes”). Real Estate Taxes shall also include all
taxes, assessments, license fees, excises, levies, charges or similar
impositions imposed by any governmental agency, district, authority or political
subdivision (A) on any interest of Landlord, any mortgagee of Landlord or any
interest of Tenant in the Project, the Premises, or on the occupancy or use of
space in the Project or the Premises; (B) for the provision of amenities,
services or rights of use, whether or not exclusive, public, quasi-public or
otherwise made available on a shared use basis, including amenities, services or
rights of use such as fire protection, police protection, street, sidewalk,
lighting, sewer or road maintenance, refuse removal or janitorial services or
for any other service, without regard to whether such services were formerly
provided by governmental or quasi-governmental agencies to property owners or
occupants at no cost or at minimal cost; and (C) related to any transportation
plan, fund or system instituted within the geographic area of the Project or
otherwise applicable to the Premises, the Project or any portion thereof.
Notwithstanding the foregoing, Tenant shall pay, prior to delinquency, all taxes
levied upon fixtures, furnishings, equipment and personal property placed on the
Premises by Tenant. Real Estate Taxes shall not include any estate, inheritance
successor, transfer, gift, franchise, corporation, income or profit tax imposed
by the State or federal government on Landlord unless such income, franchise,
transfer or profit taxes are in substitution for any Real Estate Taxes payable
hereunder; and

(ii)                 The cost of utilities (including taxes and other charges
incurred in connection therewith) provided to the Premises, the Building or the
Project, fuel, supplies, equipment, tools, materials, service contracts,
janitorial services, waste and refuse disposal, gardening and landscaping;
insurance, including, but not limited to, public liability, fire, property
damage, flood, rental loss, rent continuation, boiler machinery, business
interruption, contractual indemnification and All Risk coverage insurance for up
to the full replacement cost of the Project and such other insurance as is
customarily carried by operators of other similar class office buildings in the
city in which the Project is located, to the extent carried by Landlord in its
discretion, and the deductible portion of any insured loss otherwise covered by
such insurance); the cost of compensation, including employment, welfare and
social security taxes, paid vacation days, disability, pension, medical and
other fringe benefits of all persons (including independent contractors) who
perform services connected with the operation, maintenance, repair or
replacement of the Project; personal property taxes on and maintenance and
repair of equipment and other personal property used in connection with the
operation, maintenance or repair of the Project; repair and replacement of
window coverings provided by Landlord in the premises of tenants in the Project;
such reasonable auditors’ fees and legal fees as are incurred in connection with
the operation, maintenance or repair of the Project; reasonable costs incurred
for administration and management of the Project; the maintenance of any
easements or ground leases benefitting the Project, whether by Landlord or by an
independent contractor; a reasonable allowance for depreciation of personal
property used in the operation, maintenance or repair of the Project; license,
permit and inspection fees; all costs and expenses required by any governmental
or quasi-governmental authority or by applicable law, for any reason, including
capital improvements, whether capitalized or not, and the cost of any capital
improvements made to the Project by Landlord that improve life-safety systems or
reduce operating expenses (such costs to be amortized over such reasonable
periods as Landlord shall reasonably determine); the cost of air conditioning,
heating, ventilating, plumbing, elevator maintenance, and repair (to include the
replacement of components) and other mechanical and electrical systems repair
and maintenance; sign maintenance; and Common Area (defined below) repair,
resurfacing, operation and maintenance; and the cost of providing security
services, if any, deemed appropriate by Landlord. Notwithstanding the foregoing,
for the sake of clarification in connection with Operating Costs under this
Lease, (i) the following are costs and expenses referenced above that are
anticipated to be incurred by Landlord in connection with the operation,
management, repair or maintenance of and for the Building: utility expenses
(electric, gas, water and sewer), janitorial (including janitorial contract
services and janitorial supplies), window washing, elevators (including elevator
contract services, supplies and repairs), heating, ventilating and air
conditioning (including HVAC contract services, supplies and repairs), roof
repairs, lighting maintenance and common expenses, electrical repairs, plumbing
repairs, general repair and maintenance, fire and life safety, sign maintenance,
pest control and management fee, and (ii) the following are costs and expenses
referenced above that are anticipated to be incurred by Landlord in connection
with the operation, management, repair or maintenance of and for the Project:
contract services for maintaining and sweeping the parking facilities of the
Project, trash removal, contract services for landscaping, management costs and
expenses, insurance and taxes.



5

 

The following items shall be excluded from Operating Costs:

(A)    leasing commissions, attorneys’ fees, costs and disbursements and other
expenses incurred in connection with leasing, renovating or improving vacant
space in the Project for tenants or prospective tenants of the Project;

(B)    costs (including permit, license and inspection fees) incurred in
renovating or otherwise improving or decorating, painting or redecorating space
for tenants or vacant space;

(C)    Landlord’s costs of any services sold to tenants for which Landlord is
entitled to be reimbursed by such tenants as an additional charge or rental over
and above the Basic Annual Rent and Operating Costs payable under the lease with
such tenant or other occupant;

(D)    any depreciation or amortization of the Project except as expressly
permitted herein;

(E)    costs incurred due to a violation of Law (defined below) by Landlord
relating to the Project;

(F)     interest on debt or amortization payments on any mortgages or deeds of
trust or any other debt for borrowed money;

(G)    all items and services for which Tenant or other tenants reimburse
Landlord outside of Operating Costs;

(H)   repairs or other work occasioned by fire, windstorm or other work paid for
through insurance or condemnation proceeds (excluding any deductible); and

(I)      repairs resulting from any defect in the original design or
construction of the Project.

(e)     Subject to Paragraph 18, Operating Costs for any calendar year during
which actual occupancy of the Project is less than ninety-five percent (95%) of
the Rentable Area of the Project shall be appropriately adjusted to reflect
ninety-five percent (95%) occupancy of the existing Rentable Area of the Project
during such period. In determining Operating Costs, if any services or utilities
are separately charged to tenants of the Project or others, Operating Costs
shall be adjusted by Landlord to reflect the amount of expense which would have
been incurred for such services or utilities on a full time basis for normal
Project operating hours. Operating Costs for the Base Year (as defined in Item 8
of the Basic Lease Provisions) shall not include Operating Costs attributable to
temporary market-wide labor-rate increases and/or utility rate increases due to
extraordinary circumstances, including, but not limited to Force Majeure,
conservation surcharges, boycotts, embargoes, or other shortages. In no event
shall the components of Operating Costs for any calendar year related to
electrical costs be less than the components of Operating Costs related to
electrical costs in the Base Year. In the event (i) the Commencement Date shall
be a date other than January 1, (ii) the date fixed for the expiration of the
Lease Term shall be a date other than December 31, (iii) of any early
termination of this Lease, or (iv) of any increase or decrease in the size of
the Premises, then in each such event, an appropriate adjustment in the
application of this Paragraph 3 shall, subject to the provisions of this Lease,
be made to reflect such event on a basis determined by Landlord to be consistent
with the principles underlying the provisions of this Paragraph 3. In addition,
Landlord shall have the right, from time to time, to equitably allocate and
prorate some or all of the Operating Costs among different tenants and/or
different buildings of the Project and/or on a building-by-building basis (the
“Cost Pools”), adjusting Tenant’s Proportionate Share as to each of the
separately allocated costs based on the ratio of the Rentable Area of the
Premises to the Rentable Area of all of the premises to which such costs are
allocated. Such Cost Pools may include, without limitation, the office space
tenants and retail space tenants of the buildings in the Project.



6

 

(f)      Prior to the commencement of each calendar year of the Lease Term
following the Commencement Date, Landlord shall have the right to give to Tenant
a written estimate of Tenant’s Proportionate Share of the projected excess, if
any, of the Operating Costs for the Project or the Building for the ensuing year
over the Base Operating Costs. Tenant shall pay such estimated amount to
Landlord in equal monthly installments, in advance on the first day of each
month. Within a reasonable period after the end of each calendar year, Landlord
shall furnish Tenant a statement indicating in reasonable detail the excess of
Operating Costs over Base Operating Costs for such period and the parties shall,
within thirty (30) days thereafter, make any payment or allowance necessary to
adjust Tenant’s estimated payments to Tenant’s actual share of such excess as
indicated by such annual statement. Any payment due Landlord shall be payable by
Tenant on demand from Landlord. Any amount due Tenant shall be credited against
installments next becoming due under this Paragraph 3(f) or refunded to Tenant,
if requested by Tenant.

(g)     All capital levies or other taxes assessed or imposed on Landlord upon
the rents payable to Landlord under this Lease and any excise, transaction,
sales or privilege tax, assessment, levy or charge measured by or based, in
whole or in part, upon such rents from the Premises and/or the Project or any
portion thereof shall be paid by Tenant to Landlord monthly in estimated
installments or upon demand, at the option of Landlord, as additional rent to be
allocated to monthly Operating Costs.

(h)     Tenant shall pay ten (10) days before delinquency, all taxes and
assessments (i) levied against any personal property, tenant improvements or
trade fixtures of Tenant in or about the Premises and (ii) based upon this Lease
or any document to which Tenant is a party creating or transferring an interest
in this Lease or an estate in all or any portion of the Premises. If any such
taxes or assessments are levied against Landlord or Landlord’s property or if
the assessed value of the Project is increased by the inclusion therein of a
value placed upon such personal property or trade fixtures, Tenant shall upon
demand reimburse Landlord for the taxes and assessments so levied against
Landlord, or such taxes, levies and assessments resulting from such increase in
assessed value.

(i)       Any delay or failure of Landlord in (i) delivering any estimate or
statement described in this Paragraph 3, or (ii) computing or billing Tenant’s
Proportionate Share of excess Operating Costs shall not constitute a waiver of
its right to require an increase in Rent, or in any way impair, the continuing
obligations of Tenant under this Paragraph 3. In the event of any dispute as to
any Additional Rent due under this Paragraph 3, Tenant, an officer of Tenant or
Tenant’s certified public accountant (but (a) in no event shall Tenant hire or
employ an accounting firm of accountants or any person to audit Landlord as set
forth under this Paragraph who is compensated or paid for such audit on a
contingency basis and (b) in the event Tenant hires or employs an independent
party to perform such audit, Tenant shall provide Landlord with a copy of the
engagement letter) shall have the right after reasonable notice and at
reasonable times to inspect Landlord’s accounting records at Landlord’s
accounting office. If, after such inspection, Tenant still disputes such
Additional Rent, upon Tenant’s written request therefor, a certification as to
the proper amount of Operating Costs and the amount due to or payable by Tenant
shall be made by an independent certified public accountant mutually agreed to
by Landlord and Tenant. If Landlord and Tenant cannot mutually agree to an
independent certified public accountant, then the parties agree that Landlord
shall choose an independent certified public accountant to conduct the
certification as to the proper amount of Tenant’s Proportionate Share of
Operating Costs due by Tenant for the period in question; provided, however,
such certified public accountant shall not be the accountant who conducted
Landlord’s initial calculation of Operating Costs to which Tenant is now
objecting. Such certification shall be final and conclusive as to all parties.
If the certification reflects that Tenant has overpaid Tenant’s Proportionate
Share of Operating Costs for the period in question, then Landlord shall credit
such excess to Tenant’s next payment of Operating Costs or, at the request of
Tenant, promptly refund such excess to Tenant and conversely, if Tenant has
underpaid Tenant’s Proportionate Share of Operating Costs, Tenant shall promptly
pay such additional Operating Costs to Landlord. Tenant agrees to pay the cost
of such certification and the investigation with respect thereto and no
adjustments in Tenant’s favor shall be made unless it is determined that
Landlord’s original statement was in error in Landlord’s favor by more than five
percent (5%). Tenant waives the right to dispute any matter relating to the
calculation of Operating Costs or Additional Rent under this Paragraph 3 if any
claim or dispute is not asserted in writing to Landlord within one hundred
eighty (180) days after delivery to Tenant of the original billing statement
with respect thereto. Notwithstanding the foregoing, Tenant shall maintain
strict confidentiality of all of Landlord’s accounting records and shall not
disclose the same to any other person or entity except for Tenant’s professional
advisory representatives (such as Tenant’s employees, accountants, advisors,
attorneys and consultants) with a need to know such accounting information, who
agree to similarly maintain the confidentiality of such financial information.



7

 

(j)      Even though the Lease Term has expired and Tenant has vacated the
Premises, when the final determination is made of Tenant’s Proportionate Share
of excess Operating Costs for the year in which this Lease terminates, Tenant
shall immediately pay any increase due over the estimated Operating Costs paid,
and conversely, any overpayment made by Tenant shall be promptly refunded to
Tenant by Landlord.

(k)     Tenant shall not be obligated to pay for Controllable Operating Costs in
any year to the extent they have increased by more than six percent (6%) from
the previous calendar year during the Lease Term. For purposes of this Lease,
Controllable Operating Costs shall mean all Operating Costs except for Real
Estate Taxes, insurance premiums, utility costs and government required
compliance (excluding ADA (as hereinafter defined)) for the Building and the
Project. Controllable Operating Costs shall be determined on an aggregate basis
and not on an individual basis, and the cap on Controllable Operating Costs
shall be determined on Operating Costs as they have been adjusted for vacancy or
usage pursuant to the terms of the Lease.

(l)       The Basic Annual Rent, as adjusted pursuant to Paragraph 2,
Paragraph 3 and Paragraph 7, and other amounts required to be paid by Tenant to
Landlord hereunder, are sometimes collectively referred to as, and shall
constitute, “Rent”.

4.IMPROVEMENTS AND ALTERATIONS

(a)     Landlord’s sole construction obligation under this Lease is set forth in
the Work Letter attached hereto as Exhibit B.

(b)     Any alterations, additions, or improvements made by or on behalf of
Tenant to the Premises (“Alterations”) shall be subject to Landlord’s prior
written consent. Tenant shall cause, at its sole cost and expense, all
Alterations to comply with insurance requirements and with Laws and shall
construct, at its sole cost and expense, any alteration or modification required
by Laws as a result of any Alterations. All Alterations shall be constructed at
Tenant’s sole cost and expense and in a good and workmanlike manner by
contractors reasonably acceptable to Landlord and only good grades of materials
shall be used. All plans and specifications for any Alterations shall be
submitted to Landlord for its approval, which approval will not be unreasonably
withheld, delayed or conditioned. Landlord may monitor construction of the
Alterations. Tenant shall reimburse Landlord for all out-of-pocket sums, if any,
paid by Landlord for third party examination of Tenant’s plans and
specifications for any Alterations. In addition, Tenant shall be obligated to
pay Landlord a coordination fee equal to five percent (5%) of the actual costs
of any of such Alterations, which coordination fee shall be paid to Landlord
promptly following the completion of the construction of the Alterations.
Landlord’s right to review plans and specifications and to monitor construction
shall be solely for its own benefit, and Landlord shall have no duty to see that
such plans and specifications or construction comply with applicable laws,
codes, rules and regulations. Landlord shall have the right, in its sole
discretion, to instruct Tenant to remove those improvements or Alterations from
the Premises which (i) were not approved in advance by Landlord, (ii) were not
built in conformance with the plans and specifications approved by Landlord, or
(iii) Landlord specified during its review of plans and specifications for
Alterations would need to be removed by Tenant upon the expiration of this
Lease. If Landlord approved the construction of Alterations, then Tenant shall
not be obligated to remove such Alterations at the expiration of this Lease.
Landlord shall not unreasonably withhold or delay its approval with respect to
what improvements or Alterations Landlord may require Tenant to remove at the
expiration of the Lease. If upon the termination of this Lease, Landlord
requires Tenant to remove any or all of such Alterations from the Premises, then
Tenant, at Tenant’s sole cost and expense, shall promptly remove such
Alterations and improvements and Tenant shall repair and restore the Premises to
its original condition as of the Commencement Date, reasonable wear and tear
excepted. Any Alterations remaining in the Premises following the expiration of
the Lease Term or following the surrender of the Premises from Tenant to
Landlord, shall become the property of Landlord unless Landlord notifies Tenant
otherwise. If Tenant does not timely remove such property, then Tenant shall be
conclusively presumed to have, at Landlord’s election (i) conveyed such property
to Landlord without compensation or (ii) abandoned such property, and Landlord
may dispose of or store any part thereof in any manner at Tenant’s sole cost,
without waiving Landlord’s right to claim from Tenant all expenses arising out
of Tenant’s failure to remove the property, and without liability to Tenant or
any other person. Landlord shall have no duty to be a bailee of any such
personal property. If Landlord elects abandonment, Tenant shall pay to Landlord,
upon demand, any expenses incurred for disposition. Tenant shall provide
Landlord with the identities and mailing addresses of all persons performing
work or supplying materials, prior to beginning such construction, and Landlord
may post on and about the Premises notices of non-responsibility pursuant to
applicable law. Tenant shall assure payment for the completion of all work free
and clear of liens and shall provide certificates of insurance for worker’s
compensation and other coverage in amounts and from an insurance company
reasonably satisfactory to Landlord protecting Landlord against liability for
bodily injury or property damage during construction. Upon completion of any
Alterations and upon Landlord’s reasonable request, Tenant shall deliver to
Landlord sworn statements setting forth the names of all contractors and
subcontractors who did work on the Alterations and final lien waivers from all
such contractors and subcontractors.



8

 

(c)     Tenant shall keep the Premises, the Building and the Project free from
any and all liens arising out of any Alterations, work performed, materials
furnished, or obligations incurred by or for Tenant. In the event that Tenant
shall not, within ten (10) days following the imposition of any such lien, cause
the same to be released of record by payment or posting of a bond in a form and
issued by a surety acceptable to Landlord, Landlord shall have the right, but
not the obligation, to cause such lien to be released by such means as it shall
deem proper (including payment of or defense against the claim giving rise to
such lien); in such case, Tenant shall reimburse Landlord for all amounts so
paid by Landlord in connection therewith, together with all of Landlord’s costs
and expenses, with interest thereon at the Default Rate (defined below) and
Tenant shall indemnify each and all of the Landlord Indemnitees (defined below)
against any damages, losses or costs arising out of any such claim. Tenant’s
indemnification of Landlord contained in this Paragraph shall survive the
expiration or earlier termination of this Lease. Such rights of Landlord shall
be in addition to all other remedies provided herein or by law.

5.REPAIRS

(a)     Landlord shall keep the Common Areas of the Building and the Project in
a clean and neat condition. Subject to subparagraph (b) below, Landlord shall
make all necessary repairs, within a reasonable period following receipt of
notice of the need therefor from Tenant, to the exterior walls, exterior doors,
exterior locks on exterior doors and windows of the Building, and to the Common
Areas and to public corridors and other public areas of the Project not
constituting a portion of any tenant’s premises and shall use reasonable efforts
to keep all Building standard equipment used by Tenant in common with other
tenants in good condition and repair and to replace same at the end of such
equipment’s normal and useful life, reasonable wear and tear and casualty loss
excepted. Except as expressly provided in Paragraph 9 of this Lease, there shall
be no abatement of Rent and no liability of Landlord by reason of any injury to
or interference with Tenant’s business arising from the making of any repairs,
alterations or improvements in or to any portion of the Premises, the Building
or the Project.

(b)     Tenant, at its expense, (i) shall keep the Premises and all fixtures
contained therein in a safe, clean and neat condition, and (ii) shall bear the
cost of maintenance and repair, by contractors selected by Landlord, of all
facilities which are not expressly required to be maintained or repaired by
Landlord and which are located in the Premises, including, without limitation,
lavatory, shower, toilet, wash basin and kitchen facilities, and supplemental
heating and air conditioning systems (including all plumbing connected to said
facilities or systems installed by or on behalf of Tenant or existing in the
Premises at the time of Landlord’s delivery of the Premises to Tenant). Tenant
shall make all repairs to the Premises not required to be made by Landlord under
subparagraph (a) above with replacements of any materials to be made by use of
materials of equal or better quality. Tenant shall do all decorating,
remodeling, alteration and painting required by Tenant during the Lease Term.
Tenant shall pay for the cost of any repairs to the Premises, the Building or
the Project made necessary by any negligence or willful misconduct of Tenant or
any of its assignees, subtenants, employees or their respective agents,
representatives, contractors, or other persons permitted in or invited to the
Premises or the Project by Tenant. If Tenant fails to make such repairs or
replacements within fifteen (15) days after written notice from Landlord,
Landlord may at its option make such repairs or replacements, and Tenant shall
upon demand pay Landlord for the cost thereof.



9

 

(c)     Upon the expiration or earlier termination of this Lease, Tenant shall
surrender the Premises in a safe, clean and neat condition, normal wear and tear
excepted. Prior to the expiration or earlier termination of this Lease, Tenant
shall remove from the Premises (i) all trade fixtures, furnishings and other
personal property of Tenant, except as otherwise set forth in Paragraph 4(b) of
this Lease, and (ii) all computer and phone cabling and wiring from the
Premises, and Tenant shall repair all damage caused by such removal, and shall
restore the Premises to its original condition, reasonable wear and tear
excepted. In addition to all other rights Landlord may have, in the event Tenant
does not so remove any such fixtures, furnishings or personal property, Tenant
shall be deemed to have abandoned the same, in which case Landlord may store the
same at Tenant’s expense, appropriate the same for itself, and/or sell the same
in its discretion.

6.USE OF PREMISES

(a)     Tenant shall use the Premises only for general office uses and shall not
use the Premises or permit the Premises to be used for any other purpose.
Landlord shall have the right to deny its consent to any change in the permitted
use of the Premises in its sole and absolute discretion.

(b)     Tenant shall not at any time use or occupy the Premises, or permit any
act or omission in or about the Premises in violation of any law, statute,
ordinance or any governmental rule, regulation or order (collectively, “Law” or
“Laws”) and Tenant shall, upon written notice from Landlord, discontinue any use
of the Premises which is declared by any governmental authority to be a
violation of Law. If any Law shall, by reason of the nature of Tenant’s use or
occupancy of the Premises, impose any duty upon Tenant or Landlord with respect
to (i) modification or other maintenance of the Premises, the Building or the
Project, or (ii) the use, alteration or occupancy thereof, Tenant shall comply
with such Law at Tenant’s sole cost and expense. This Lease shall be subject to
and Tenant shall comply with all financing documents encumbering the Building or
the Project and all covenants, conditions and restrictions affecting the
Premises, the Building or the Project, including, but not limited to, Tenant’s
execution of any subordination agreements requested by a mortgagee of the
Premises, the Building or the Project.

(c)     Tenant shall not at any time use or occupy the Premises in violation of
the certificates of occupancy issued for or restrictive covenants pertaining to
the Building or the Premises, and in the event that any architectural control
committee or department of the State or the city or county in which the Project
is located shall at any time contend or declare that the Premises are used or
occupied in violation of such certificate or certificates of occupancy or
restrictive covenants, Tenant shall, upon five (5) days’ notice from Landlord or
any such governmental agency, immediately discontinue such use of the Premises
(and otherwise remedy such violation). The failure by Tenant to discontinue such
use shall be considered a default under this Lease and Landlord shall have the
right to exercise any and all rights and remedies provided herein or by Law. Any
statement in this Lease of the nature of the business to be conducted by Tenant
in the Premises shall not be deemed or construed to constitute a representation
or guaranty by Landlord that such business will continue to be lawful or
permissible under any certificate of occupancy issued for the Building or the
Premises, or otherwise permitted by Law.

(d)     Tenant shall not do or permit to be done anything which may invalidate
or increase the cost of any fire, All Risk or other insurance policy covering
the Building, the Project and/or property located therein and shall comply with
all rules, orders, regulations and requirements of the appropriate fire codes
and ordinances or any other organization performing a similar function. In
addition to all other remedies of Landlord, Landlord may require Tenant,
promptly upon demand, to reimburse Landlord for the full amount of any
additional premiums charged for such policy or policies by reason of Tenant’s
failure to comply with the provisions of this Paragraph 6.



10

 

(e)     Tenant shall not in any way interfere with the rights or quiet enjoyment
of other tenants or occupants of the Premises, the Building or the Project.
Tenant shall not use or allow the Premises to be used for any improper, immoral,
unlawful or objectionable purpose, nor shall Tenant cause, maintain, or permit
any nuisance in, on or about the Premises, the Building or the Project. Tenant
shall not place weight upon any portion of the Premises exceeding the structural
floor load (per square foot of area) which such area was designated (and is
permitted by Law) to carry or otherwise use any Building system in excess of its
capacity or in any other manner which may damage such system or the Building.
Tenant shall not create within the Premises a working environment with a density
of greater than five (5) persons per 1,000 square feet of Rentable Area.
Business machines and mechanical equipment shall be placed and maintained by
Tenant, at Tenant’s expense, in locations and in settings sufficient in
Landlord’s reasonable judgment to absorb and prevent vibration, noise and
annoyance. Tenant shall not commit or suffer to be committed any waste in, on,
upon or about the Premises, the Building or the Project.

(f)      Tenant shall take all reasonable steps necessary to adequately secure
the Premises from unlawful intrusion, theft, fire and other hazards, and shall
keep and maintain any and all security devices in or on the Premises in good
working order, including, but not limited to, exterior door locks for the
Premises and smoke detectors and burglar alarms located within the Premises and
shall cooperate with Landlord and other tenants in the Project with respect to
access control and other safety matters.

(g)     As used herein, the term “Hazardous Material” means any hazardous or
toxic substance, material or waste which is or becomes regulated by any local
governmental authority, the State or the United States Government, including,
without limitation, any material or substance which is (A) defined or listed as
a “hazardous waste,” “pollutant,” “extremely hazardous waste,” “restricted
hazardous waste,” “hazardous substance” or “hazardous material” under any
applicable federal, state or local Law or administrative code promulgated
thereunder, (B) petroleum, or (C) asbestos.

(i)                   Tenant agrees that all operations or activities upon, or
any use or occupancy of the Premises, or any portion thereof, by Tenant, its
assignees, subtenants, and their respective agents, servants, employees,
representatives and contractors (collectively referred to herein as “Tenant
Affiliates”), throughout the term of this Lease, shall be in all respects in
compliance with all federal, state and local Laws then governing or in any way
relating to the generation, handling, manufacturing, treatment, storage, use,
transportation, release, spillage, leakage, dumping, discharge or disposal of
any Hazardous Materials.

(ii)                 Tenant agrees to indemnify, defend and hold Landlord and
its Affiliates (defined below) harmless for, from and against any and all
claims, actions, administrative proceedings (including informal proceedings),
judgments, damages, punitive damages, penalties, fines, costs, liabilities,
interest or losses, including reasonable attorneys’ fees and expenses, court
costs, consultant fees, and expert fees, together with all other costs and
expenses of any kind or nature that arise during or after the Lease Term
directly or indirectly from or in connection with the presence, suspected
presence, or release of any Hazardous Material in or into the air, soil, surface
water or groundwater at, on, about, under or within the Premises, or any portion
thereof caused by Tenant or Tenant Affiliates.

(iii)                In the event any investigation or monitoring of site
conditions or any clean-up, containment, restoration, removal or other remedial
work (collectively, the “Remedial Work”) is required under any applicable
federal, state or local Law, by any judicial order, or by any governmental
entity as the result of operations or activities upon, or any use or occupancy
of any portion of the Premises by Tenant or Tenant Affiliates, Landlord shall
perform or cause to be performed the Remedial Work in compliance with such Law
or order at Tenant’s sole cost and expense. All Remedial Work shall be performed
by one or more contractors, selected and approved by Landlord, and under the
supervision of a consulting engineer, selected by Tenant and approved in advance
in writing by Landlord. All costs and expenses of such Remedial Work shall be
paid by Tenant, including, without limitation, the charges of such
contractor(s), the consulting engineer, and Landlord’s reasonable attorneys’
fees and costs incurred in connection with monitoring or review of such Remedial
Work.

(iv)               Each of the covenants and agreements of Tenant set forth in
this Paragraph 6(g) shall survive the expiration or earlier termination of this
Lease.

7.UTILITIES AND SERVICES

(a)     Provided that Tenant is not in default hereunder, Landlord shall
furnish, or cause to be furnished to the Premises, the utilities and services
described in Exhibit C attached hereto, subject to the conditions and in
accordance with the standards set forth therein and in this Lease.



11

 

(b)     Tenant agrees to cooperate fully at all times with Landlord and to
comply with all regulations and requirements which Landlord may from time to
time prescribe for the use of the utilities and services described herein and in
Exhibit C. Landlord shall not be liable to Tenant for the failure of any other
tenant, or its assignees, subtenants, employees, or their respective invitees,
licensees, agents or other representatives to comply with such regulations and
requirements.

(c)     If Tenant requires utilities or services in quantities greater than or
at times other than that generally furnished by Landlord pursuant to Exhibit C,
Tenant shall pay to Landlord, upon receipt of a written statement therefor,
Landlord’s charge for such use. In the event that Tenant shall require
additional electric current, water or gas for use in the Premises and if, in
Landlord’s judgment, such excess requirements cannot be furnished unless
additional risers, conduits, feeders, switchboards and/or appurtenances are
installed in the Building, subject to the conditions stated below, Landlord
shall proceed to install the same at the sole cost of Tenant, payable upon
demand in advance. The installation of such facilities shall be conditioned upon
Landlord’s consent, and a determination that the installation and use thereof
(i) shall be permitted by applicable Law and insurance regulations, (ii) shall
not cause permanent damage or injury to the Building or adversely affect the
value of the Building or the Project, and (iii) shall not cause or create a
dangerous or hazardous condition or interfere with or disturb other tenants in
the Building. Subject to the foregoing, Landlord shall, upon reasonable prior
notice by Tenant, furnish to the Premises additional elevator, heating, air
conditioning and/or cleaning services upon such reasonable terms and conditions
as shall be determined by Landlord, including payment of Landlord’s charge
therefor. In the case of any additional utilities or services to be provided
hereunder, Landlord may require a switch and metering system to be installed so
as to measure the amount of such additional utilities or services. The cost of
installation, maintenance and repair thereof shall be paid by Tenant upon
demand.

(d)     Landlord shall not be liable for, and Tenant shall not be entitled to,
any damages, abatement or reduction of Rent, or other liability by reason of any
failure to furnish any services or utilities described herein or in Exhibit C
for any reason (other than Landlord’s gross negligence or willful misconduct),
including, without limitation, when caused by accident, breakage, repairs,
Alterations or other improvements to the Project, strikes, lockouts or other
labor disturbances or labor disputes of any character, governmental regulation,
moratorium or other governmental action, inability to obtain electricity, water
or fuel, or any other cause beyond Landlord’s control. Landlord shall be
entitled to cooperate with the energy conservation efforts of governmental
agencies or utility suppliers. No such failure, stoppage or interruption of any
such utility or service shall be construed as an eviction of Tenant, nor shall
the same relieve Tenant from any obligation to perform any covenant or agreement
under this Lease. In the event of any failure, stoppage or interruption thereof,
Landlord shall use reasonable efforts to attempt to restore all services
promptly. No representation is made by Landlord with respect to the adequacy or
fitness of the Building’s ventilating, air conditioning or other systems to
maintain temperatures as may be required for the operation of any computer, data
processing or other special equipment of Tenant.

(e)     Landlord reserves the right from time to time to make reasonable and
nondiscriminatory modifications to the above standards (including, without
limitation, those described in Exhibit C) for utilities and services.

8.NON-LIABILITY AND INDEMNIFICATION OF LANDLORD; INSURANCE

(a)     Landlord shall not be liable for any injury, loss or damage suffered by
Tenant or to any person or property occurring or incurred in or about the
Premises, the Building or the Project from any cause, EVEN IF SUCH LIABILITIES
ARE CAUSED SOLELY OR IN PART BY THE NEGLIGENCE OF ANY LANDLORD INDEMNITEE
(DEFINED BELOW), BUT NOT TO THE EXTENT SUCH LIABILITIES ARE CAUSED BY THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY SUCH LANDLORD INDEMNITEE (DEFINED
BELOW). Without limiting the foregoing, neither Landlord nor any of its
partners, officers, trustees, affiliates, directors, employees, contractors,
agents or representatives (collectively, “Affiliates”) shall be liable for and
there shall be no abatement of Rent (except in the event of a casualty loss or a
condemnation as set forth in Paragraph 9 and Paragraph 10 of this Lease) for
(i) any damage to Tenant’s property stored with or entrusted to Affiliates of
Landlord, (ii) loss of or damage to any property by theft or any other wrongful
or illegal act, or (iii) any injury or damage to persons or property resulting
from fire, explosion, falling plaster, steam, gas, electricity, water or rain
which may leak from any part of the Building or the Project or from the pipes,
appliances, appurtenances or plumbing works therein or from the roof, street or
sub-surface or from any other place or resulting from dampness or any other
cause whatsoever or from the acts or omissions of other tenants, occupants or
other visitors to the Building or the Project or from any other cause
whatsoever, (iv) any diminution or shutting off of light, air or view by any
structure which may be erected on lands adjacent to the Building, whether within
or outside of the Project, or (v) any latent or other defect in the Premises,
the Building or the Project. Tenant shall give prompt notice to Landlord in the
event of (i) the occurrence of a fire or accident in the Premises or in the
Building, or (ii) the discovery of a defect therein or in the fixtures or
equipment thereof. This Paragraph 8(a) shall survive the expiration or earlier
termination of this Lease.



12

 

(b)     Tenant hereby agrees to indemnify, protect, defend and hold harmless
Landlord and its designated property management company, and their respective
partners, members, affiliates and subsidiaries, and all of their respective
officers, directors, shareholders, employees, servants, partners,
representatives, insurers and agents (collectively, “Landlord Indemnitees”) for,
from and against all liabilities, claims, fines, penalties, costs, damages or
injuries to persons, damages to property, losses, liens, causes of action,
suits, judgments and expenses (including court costs, attorneys’ fees, expert
witness fees and costs of investigation), of any nature, kind or description of
any person or entity, directly or indirectly arising out of, caused by, or
resulting from (in whole or part) (1) Tenant’s construction of or use, occupancy
or enjoyment of the Premises, (2) any activity, work or other things done,
permitted or suffered by Tenant and its agents and employees in or about the
Premises, (3) any breach or default in the performance of any of Tenant’s
obligations under this Lease, (4) any act, omission, negligence or willful
misconduct of Tenant or any of its agents, contractors, employees, business
invitees or licensees, or (5) any damage to Tenant’s property, or the property
of Tenant’s agents, employees, contractors, business invitees or licensees,
located in or about the Premises (collectively, “Liabilities”); EVEN IF SUCH
LIABILITIES ARE CAUSED SOLELY OR IN PART BY THE NEGLIGENCE OF ANY LANDLORD
INDEMNITEE, BUT NOT TO THE EXTENT SUCH LIABILITIES ARE CAUSED BY THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY SUCH LANDLORD INDEMNITEE. This
Paragraph 8(b) shall survive the expiration or earlier termination of this
Lease.

(c)     Tenant shall promptly advise Landlord in writing of any action,
administrative or legal proceeding or investigation as to which this
indemnification may apply, and Tenant, at Tenant’s expense, shall assume on
behalf of each and every Landlord Indemnitee and conduct with due diligence and
in good faith the defense thereof with counsel reasonably satisfactory to
Landlord; provided, however, that any Landlord Indemnitee shall have the right,
at its option, to be represented therein by advisory counsel of its own
selection and at its own expense. In the event of failure by Tenant to fully
perform in accordance with this Paragraph, Landlord, at its option, and without
relieving Tenant of its obligations hereunder, may so perform, but all costs and
expenses so incurred by Landlord in that event shall be reimbursed by Tenant to
Landlord, together with interest on the same from the date any such expense was
paid by Landlord until reimbursed by Tenant, at the rate of interest provided to
be paid on judgments, by the law of the jurisdiction to which the interpretation
of this Lease is subject. The indemnification provided in Paragraph 8(b) shall
not be limited to damages, compensation or benefits payable under insurance
policies, workers’ compensation acts, disability benefit acts or other
employees’ benefit acts.

(d)     Insurance.

(i)                   Tenant at all times during the Lease Term shall, at its
own expense, keep in full force and effect (A) commercial general liability
insurance providing coverage against bodily injury and disease, including death
resulting therefrom, bodily injury and property damage to a combined single
limit of $1,000,000 to one or more than one person as the result of any one
accident or occurrence and $2,000,000 in the aggregate, which shall include
provision for contractual liability coverage insuring Tenant for the performance
of its indemnity obligations set forth in this Paragraph 8 and in
Paragraph 6(g)(ii) of this Lease, (B) worker’s compensation insurance to the
statutory limit, if any, and employer’s liability insurance to the limit of
$1,000,000 per occurrence, (C) All Risk or Causes of Loss – Special Form
property insurance covering full replacement value of all of Tenant’s personal
property, trade fixtures and improvements in the Premises and (D) flood
insurance covering full replacement value of all of Tenant’s personal property,
trade fixtures and improvements in the Premises. Landlord and its designated
property management firm shall be named an additional insured on each of said
policies (excluding the worker’s compensation policy) and said policies shall be
issued by an insurance company or companies authorized to do business in Georgia
and which have policyholder ratings not lower than “A-” and financial ratings
not lower than “VII” in Best’s Insurance Guide (latest edition in effect as of
the Date of Lease and subsequently in effect as of the date of renewal of the
required policies). EACH OF SAID POLICIES SHALL ALSO INCLUDE A WAIVER OF
SUBROGATION PROVISION OR ENDORSEMENT IN FAVOR OF LANDLORD, AND AN ENDORSEMENT
PROVIDING THAT LANDLORD SHALL RECEIVE THIRTY (30) DAYS PRIOR WRITTEN NOTICE OF
ANY CANCELLATION OF, NONRENEWAL OF, REDUCTION OF COVERAGE OR MATERIAL CHANGE IN
COVERAGE ON SAID POLICIES. Tenant hereby waives its right of recovery against
any Landlord Indemnitee of any amounts paid by Tenant or on Tenant’s behalf to
satisfy applicable worker’s compensation laws. The policies or duly executed
certificates showing the material terms for the same, together with satisfactory
evidence of the payment of the premiums therefor, shall be deposited with
Landlord on the date Tenant first occupies the Premises and upon renewals of
such policies not less than fifteen (15) days prior to the expiration of the
term of such coverage. If certificates are supplied rather than the policies
themselves, Tenant shall allow Landlord, at all reasonable times, to inspect the
policies of insurance required herein.



13

 

(ii)                 It is expressly understood and agreed that the coverages
required represent Landlord’s minimum requirements and such are not to be
construed to void or limit Tenant’s obligations contained in this Lease,
including without limitation Tenant’s indemnity obligations hereunder. Neither
shall (A) the insolvency, bankruptcy or failure of any insurance company
carrying Tenant, (B) the failure of any insurance company to pay claims
occurring nor (C) any exclusion from or insufficiency of coverage be held to
affect, negate or waive any of Tenant’s indemnity obligations under this
Paragraph 8 and Paragraph 6(g)(ii) or any other provision of this Lease. With
respect to insurance coverages, except worker’s compensation, maintained
hereunder by Tenant and insurance coverages separately obtained by Landlord, all
insurance coverages afforded by policies of insurance maintained by Tenant shall
be primary insurance as such coverages apply to Landlord, and such insurance
coverages separately maintained by Landlord shall be excess, and Tenant shall
have its insurance policies so endorsed. The amount of liability insurance under
insurance policies maintained by Tenant shall not be reduced by the existence of
insurance coverage under policies separately maintained by Landlord. Tenant
shall be solely responsible for any premiums, assessments, penalties, deductible
assumptions, retentions, audits, retrospective adjustments or any other kind of
payment due under its policies.

(iii)                Tenant’s occupancy of the Premises without delivering the
certificates of insurance shall not constitute a waiver of Tenant’s obligations
to provide the required coverages. If Tenant provides to Landlord a certificate
that does not evidence the coverages required herein, or that is faulty in any
respect, such shall not constitute a waiver of Tenant’s obligations to provide
the proper insurance.

(iv)               Throughout the Lease Term, Landlord agrees to maintain
(i) fire and extended coverage insurance on the insurable portions of Building
and the remainder of the Project in an amount not less than the fair replacement
value thereof, subject to reasonable deductibles (ii) boiler and machinery
insurance amounts and with deductibles that would be considered standard for
similar class office building in the Atlanta, Georgia metropolitan area and
(iii) commercial general liability insurance with a combined single limit
coverage of at least $1,000,000.00 per occurrence. All such insurance shall be
obtained from insurers Landlord reasonably believes to be financially
responsible in light of the risks being insured. The premiums for any such
insurance shall be a part of Operating Costs.

(e)     Mutual Waivers of Recovery. Landlord, Tenant, and all parties claiming
under them, each mutually release and discharge each other from responsibility
for that portion of any loss or damage paid or reimbursed by an insurer of
Landlord or Tenant under any fire, extended coverage or other property insurance
policy maintained by Tenant with respect to its Premises or by Landlord with
respect to the Building or the Project (or which would have been paid had the
insurance required to be maintained hereunder been in full force and effect), no
matter how caused, including negligence, and each waives any right of recovery
from the other including, but not limited to, claims for contribution or
indemnity, which might otherwise exist on account thereof. Any fire, extended
coverage or property insurance policy maintained by Tenant with respect to the
Premises, or Landlord with respect to the Building or the Project, shall
contain, in the case of Tenant’s policies, a waiver of subrogation provision or
endorsement in favor of Landlord, and in the case of Landlord’s policies, a
waiver of subrogation provision or endorsement in favor of Tenant, or, in the
event that such insurers cannot or shall not include or attach such waiver of
subrogation provision or endorsement, Tenant and Landlord shall obtain the
approval and consent of their respective insurers, in writing, to the terms of
this Lease. Tenant agrees to indemnify, protect, defend and hold harmless each
and all of the Landlord Indemnitees from and against any claim, suit or cause of
action asserted or brought by Tenant’s insurers for, on behalf of, or in the
name of Tenant, including, but not limited to, claims for contribution,
indemnity or subrogation, brought in contravention of this paragraph. The mutual
releases, discharges and waivers contained in this provision shall apply EVEN IF
THE LOSS OR DAMAGE TO WHICH THIS PROVISION APPLIES IS CAUSED SOLELY OR IN PART
BY THE NEGLIGENCE OF LANDLORD OR TENANT.



14

 

(f)      Business Interruption. Landlord shall not be responsible for, and
Tenant releases and discharges Landlord from, and Tenant further waives any
right of recovery from Landlord for, any loss for or from business interruption
or loss of use of the Premises suffered by Tenant in connection with Tenant’s
use or occupancy of the Premises, EVEN IF SUCH LOSS IS CAUSED SOLELY OR IN PART
BY THE NEGLIGENCE OF LANDLORD.

(g)     Adjustment of Claims. Tenant shall cooperate with Landlord and
Landlord’s insurers in the adjustment of any insurance claim pertaining to the
Building or the Project or Landlord’s use thereof.

(h)     Increase in Landlord’s Insurance Costs. Tenant agrees to pay to Landlord
any increase in premiums for Landlord’s insurance policies resulting from
Tenant’s use or occupancy of the Premises.

(i)       Failure to Maintain Insurance. Any failure of Tenant to obtain and
maintain the insurance policies and coverages required hereunder or failure by
Tenant to meet any of the insurance requirements of this Lease shall constitute
an event of default hereunder, and such failure shall entitle Landlord to
pursue, exercise or obtain any of the remedies provided for in Paragraph 12(b),
and Tenant shall be solely responsible for any loss suffered by Landlord as a
result of such failure. In the event of failure by Tenant to maintain the
insurance policies and coverages required by this Lease or to meet any of the
insurance requirements of this Lease, Landlord, at its option, and without
relieving Tenant of its obligations hereunder, may obtain said insurance
policies and coverages or perform any other insurance obligation of Tenant, but
all costs and expenses incurred by Landlord in obtaining such insurance or
performing Tenant’s insurance obligations shall be reimbursed by Tenant to
Landlord, together with interest on same from the date any such cost or expense
was paid by Landlord until reimbursed by Tenant, at the rate of interest
provided to be paid on judgments, by the law of the jurisdiction to which the
interpretation of this Lease is subject.

(j)      Notwithstanding anything in this Lease to the contrary, Landlord shall
not be responsible or liable to Tenant for any Claims for loss or damage caused
by the acts or omissions of any persons occupying any space elsewhere in the
Building.

9.FIRE OR CASUALTY

(a)     Subject to the provisions of this Paragraph 9, in the event the
Premises, or access thereto, is wholly or partially destroyed by fire or other
casualty, Landlord shall (to the extent permitted by Law and covenants,
conditions and restrictions then applicable to the Project) rebuild, repair or
restore the Premises and access thereto to substantially the same condition as
existing immediately prior to such destruction and this Lease shall continue in
full force and effect. Notwithstanding the foregoing, (i) Landlord’s obligation
to rebuild, repair or restore the Premises shall not apply to any personal
property, above-standard tenant improvements or other items installed or
contained in the Premises, and (ii) Landlord shall have no obligation whatsoever
to rebuild, repair or restore the Premises with respect to any damage or
destruction occurring during the last twelve (12) months of the term of this
Lease or any extension of the term.

(b)     Landlord may elect to terminate this Lease in any of the following cases
of damage or destruction to the Premises, the Building or the Project: (i) where
the cost of rebuilding, repairing and restoring (collectively, “Restoration”) of
the Building or the Project, would, regardless of the lack of damage to the
Premises or access thereto, in the reasonable opinion of Landlord, exceed twenty
percent (20%) of the then replacement cost of the Building; (ii) where, in the
case of any damage or destruction to any portion of the Building or the Project
by uninsured casualty, the cost of Restoration of the Building or the Project,
in the reasonable opinion of Landlord, exceeds $500,000; or (iii) where, in the
case of any damage or destruction to the Premises or access thereto by uninsured
casualty, the cost of Restoration of the Premises or access thereto, in the
reasonable opinion of Landlord, exceeds twenty percent (20%) of the replacement
cost of the Premises; or (iv) if Landlord has not obtained appropriate zoning
approvals for reconstruction of the Project, Building or Premises. Any such
termination shall be made by thirty (30) days’ prior written notice to Tenant
given within ninety (90) days of the date of such damage or destruction. If this
Lease is not terminated by Landlord and as the result of any damage or
destruction, the Premises, or a portion thereof, are rendered untenantable, the
Basic Annual Rent shall abate reasonably during the period of Restoration (based
upon the extent to which such damage and Restoration materially interfere with
Tenant’s business in the Premises). This Lease shall be considered an express
agreement governing any case of damage to or destruction of the Premises, the
Building or the Project.



15

 

 

10.EMINENT DOMAIN

In the event the whole of the Premises, the Building or the Project shall be
taken under the power of eminent domain, or sold to prevent the exercise thereof
(collectively, a “Taking”), this Lease shall automatically terminate as of the
date of such Taking. In the event a Taking of a portion of the Project, the
Building or the Premises shall, in the reasonable opinion of Landlord,
substantially interfere with Landlord’s operation thereof, Landlord may
terminate this Lease upon thirty (30) days’ written notice to Tenant given at
any time within sixty (60) days following the date of such Taking. For purposes
of this Lease, the date of Taking shall be the earlier of the date of transfer
of title resulting from such Taking or the date of transfer of possession
resulting from such Taking. In the event that a portion of the Premises is so
taken and this Lease is not terminated, Landlord shall, with reasonable
diligence, use commercially reasonable efforts to proceed to restore (to the
extent permitted by Law and covenants, conditions and restrictions then
applicable to the Project) the Premises (other than Tenant’s personal property
and fixtures, and above-standard tenant improvements) to a complete, functioning
unit. In such case, the Basic Annual Rent shall be reduced proportionately based
on the portion of the Premises so taken. If all or any portion of the Premises
is the subject of a temporary Taking, this Lease shall remain in full force and
effect and Tenant shall continue to perform each of its obligations under this
Lease; in such case, Tenant shall be entitled to receive the entire award
allocable to the temporary Taking of the Premises. Except as provided herein,
Tenant shall not assert any claim against Landlord or the condemning authority
for, and hereby assigns to Landlord, any compensation in connection with any
such Taking, and Landlord shall be entitled to receive the entire amount of any
award therefor, without deduction for any estate or interest of Tenant. Nothing
contained in this Paragraph 10 shall be deemed to give Landlord any interest in,
or prevent Tenant from seeking any award against the condemning authority for
the Taking of personal property, fixtures, above standard tenant improvements of
Tenant or for relocation or moving expenses recoverable by Tenant from the
condemning authority. This Paragraph 10 shall be Tenant’s sole and exclusive
remedy in the event of a Taking.

11.ASSIGNMENT AND SUBLETTING

(a)     Tenant shall not directly or indirectly, voluntarily or involuntarily,
by operation of law or otherwise, assign, sublet, mortgage, hypothecate or
otherwise encumber all or any portion of its interest in this Lease or in the
Premises or grant any license in or suffer any person other than Tenant or its
employees to use or occupy the Premises or any part thereof without obtaining
the prior written consent of Landlord, which consent shall not be unreasonably
withheld. Any such attempted assignment, subletting, license, mortgage,
hypothecation, other encumbrance or other use or occupancy without the consent
of Landlord shall be null and void and of no effect. Any mortgage, hypothecation
or encumbrance of all or any portion of Tenant’s interest in this Lease or in
the Premises and any grant of a license or sufferance of any person other than
Tenant or its employees to use or occupy the Premises or any part thereof shall
be deemed to be an “assignment” of this Lease. In addition, as used in this
Paragraph 11, the term “Tenant” shall also mean any entity that has guaranteed
Tenant’s obligations under this Lease, and the restrictions applicable to Tenant
contained herein shall also be applicable to such guarantor. Landlord’s
agreement to not unreasonably withhold its consent shall only apply to the first
assignment or sublease under the Lease.

(b)     No permitted assignment or subletting shall relieve Tenant of its
obligation to pay the Rent and to perform all of the other obligations to be
performed by Tenant hereunder. The acceptance of Rent by Landlord from any other
person shall not be deemed to be a waiver by Landlord of any provision of this
Lease or to be a consent to any subletting or assignment. Consent by Landlord to
one subletting or assignment shall not be deemed to constitute a consent to any
other or subsequent attempted subletting or assignment. If Tenant desires at any
time to assign this Lease or to sublet the Premises or any portion thereof, it
shall first notify Landlord of its desire to do so and shall submit in writing
to Landlord all pertinent information relating to the proposed assignee or
sublessee, all pertinent information relating to the proposed assignment or
sublease, and all such financial information as Landlord may reasonably request
concerning the proposed assignee or subtenant. Any approved assignment or
sublease shall be expressly subject to the terms and conditions of this Lease.



16

 

(c)     At any time within twenty (20) days after Landlord’s receipt of the
information specified in subparagraph (b) above, Landlord may by written notice
to Tenant elect to terminate this Lease as to the portion of the Premises so
proposed to be subleased or assigned (which may include all of the Premises),
with a proportionate abatement in the Rent payable hereunder.

(d)     Tenant acknowledges that it shall be reasonable for Landlord to withhold
its consent to a proposed assignment or sublease in any of the following
instances:

(i)                   The assignee or sublessee is not, in Landlord’s reasonable
opinion, sufficiently creditworthy to perform the obligations such assignee or
sublessee will have under this Lease;

(ii)                 The intended use of the Premises by the assignee or
sublessee is not the same as set forth in this Lease or otherwise reasonably
satisfactory to Landlord;

(iii)                The intended use of the Premises by the assignee or
sublessee would materially increase the pedestrian or vehicular traffic to the
Premises or the Building;

(iv)               Occupancy of the Premises by the assignee or sublessee would,
in the good faith judgment of Landlord, violate any agreement binding upon
Landlord, the Building or the Project with regard to the identity of tenants,
usage in the Building, or similar matters;

(v)                 The assignee or sublessee is then negotiating with Landlord
or has negotiated with Landlord within the previous four (4) months, or is a
current tenant or subtenant within the Building or Project;

(vi)               The identity or business reputation of the assignee or
sublessee will, in the good faith judgment of Landlord, tend to damage the
goodwill or reputation of the Building or Project; or

(vii)              In the case of a sublease, the subtenant has not acknowledged
that the Lease controls over any inconsistent provision in the sublease.

The foregoing criteria shall not exclude any other reasonable basis for Landlord
to refuse its consent to such assignment or sublease.

(e)     Notwithstanding any assignment or subletting, Tenant and any guarantor
or surety of Tenant’s obligations under this Lease shall at all times during the
initial term and any subsequent renewals or extensions remain fully responsible
and liable for the payment of the rent and for compliance with all of Tenant’s
other obligations under this Lease. In the event that the Rent due and payable
by a sublessee or assignee (or a combination of the rental payable under such
sublease or assignment, plus any bonus or other consideration therefor or
incident thereto) exceeds the Rent payable under this Lease, then Tenant shall
be bound and obligated to pay Landlord, as additional rent hereunder, all such
excess Rent and other excess consideration within ten (10) days following
receipt thereof by Tenant.

(f)      If this Lease is assigned or if the Premises is subleased (whether in
whole or in part), or in the event of the mortgage, pledge, or hypothecation of
Tenant’s leasehold interest, or grant of any concession or license within the
Premises, or if the Premises are occupied in whole or in part by anyone other
than Tenant, then upon a default by Tenant hereunder Landlord may collect Rent
from the assignee, sublessee, mortgagee, pledgee, party to whom the leasehold
interest was hypothecated, concessionee or licensee or other occupant and,
except to the extent set forth in the preceding paragraph, apply the amount
collected to the next Rent payable hereunder; and all such Rent collected by
Tenant shall be held in deposit for Landlord and immediately forwarded to
Landlord. No such transaction or collection of Rent or application thereof by
Landlord, however, shall be deemed a waiver of these provisions or a release of
Tenant from the further performance by Tenant of its covenants, duties, or
obligations hereunder.



17

 

(g)     Should Tenant request of Landlord the right to assign or sublet,
Landlord shall charge Tenant Five Hundred and No/100 Dollars ($500.00) as an
administration fee.

(h)     Notwithstanding any provision of this Lease to the contrary, in the
event this Lease is assigned to any person or entity pursuant to the provisions
of the Bankruptcy Code, any and all monies or other consideration payable or
otherwise to be delivered in connection with such assignment shall be paid or
delivered to Landlord, shall be and remain the exclusive property of Landlord
and shall not constitute the property of Tenant or Tenant’s estate within the
meaning of the Bankruptcy Code. All such money and other consideration not paid
or delivered to Landlord shall be held in trust for the benefit of Landlord and
shall be promptly paid or delivered to Landlord.

12.DEFAULT

(a)     Events of Default. The following events shall be deemed to be events of
default (herein so called) by Tenant under this Lease: (i) Tenant shall fail to
pay Rent or any other rental or sums payable by Tenant hereunder when due;
(ii) Tenant shall fail to comply with or observe any other provision of this
Lease and such failure shall continue for ten (10) days after written notice to
Tenant (or, in the case of Tenant’s failure to comply with or observe any other
single provision of this Lease more than two (2) times during the Lease Term,
upon the occurrence of the third and all subsequent such failures, without
notice from Landlord); (iii) Tenant or any guarantor of Tenant’s obligations
hereunder shall make a general assignment for the benefit of creditors; (iv) any
petition shall be filed by or against Tenant or any guarantor of Tenant’s
obligations hereunder under the United States Bankruptcy Code, as amended, or
under any similar law or statute of the United States or any state thereof, and
such petition shall not be dismissed within sixty (60) days of filing, or Tenant
or any guarantor of Tenant’s obligations hereunder shall be adjudged bankrupt or
insolvent in proceedings filed thereunder; (v) a receiver or trustee shall be
appointed for all or substantially all of the assets of Tenant or any guarantor
of Tenant’s obligations hereunder, and such appointment shall not be vacated or
otherwise terminated, and the action in which such appointment was ordered
dismissed, within sixty (60) days of filing; (vi) Tenant shall fail to take
possession of or shall desert, abandon or vacate the Premises; (vii) the death
of any guarantor; or (viii) the occurrence of an event described in clause (iv)
or (v) of this Paragraph (without regard to any cure periods contained therein),
and the failure thereafter of Tenant (A) to timely and fully make any payment of
Rent or any other sum of money due hereunder or (B) to perform or observe any
other covenant, condition or agreement to be performed or observed by it
hereunder.

(b)     Remedies. Upon the occurrence of any event of default specified in this
Lease, Landlord shall have the option to pursue any (i) one or more of the
following remedies without any notice or demand whatsoever and without releasing
Tenant from any obligation under this Lease; or (ii) other remedy offered
Landlord in law or in equity:

(i)                   Landlord may enter the Premises without terminating this
Lease and perform any covenant or agreement or cure any condition creating or
giving rise to an event of default under this Lease and Tenant shall pay to
Landlord on demand, as additional rent, the amount expended by Landlord in
performing such covenants or agreements or satisfying or observing such
condition. Landlord, or its agents or employees, shall have the right to enter
the Premises, and such entry and such performance shall not terminate this Lease
or constitute an eviction of Tenant.

(ii)                 Landlord may terminate this Lease by written notice to
Tenant (and not otherwise) or Landlord may terminate Tenant’s right of
possession without terminating this Lease. In either of such events Tenant shall
surrender possession of and vacate the Premises immediately and deliver
possession thereof to Landlord, and Tenant hereby grants to Landlord full and
free license to enter the Premises, in whole or in part, with or without process
of law and to expel or remove Tenant and any other person, firm or entity who
may be occupying the Premises or any part thereof and remove any and all
property therefrom, using such lawful force as may be necessary.



18

 

(iii)                In the event Landlord elects to re-enter or take possession
of the Premises after Tenant’s default, with or without terminating this Lease,
Landlord may change locks or alter security devices and lock out, expel or
remove Tenant and any other person who may be occupying all or any part of the
Premises without being liable for any claim for damages.

(iv)               Notwithstanding anything herein to the contrary, if Landlord
terminates Tenant’s right to possession without terminating this Lease after an
event of default, Landlord shall, if required by State law, use commercially
reasonable efforts to relet the Premises and mitigate damage as set forth in
Paragraph 12(c) below.

(v)                 Notwithstanding any prior election by Landlord to not
terminate this Lease, Landlord may at any time, including subsequent to any
re-entry or taking of possession of the Premises as allowed hereinabove, elect
to terminate this Lease. Tenant shall be liable for and shall immediately pay to
Landlord the amount of all Basic Annual Rent and other sums of money due under
this Lease as may have accrued as of the date of termination. Tenant shall also
immediately pay to Landlord, as agreed and liquidated damages, an amount of
money equal to the Basic Annual Rent and other amounts due for the remaining
portion of the Lease Term (had such term not been terminated by Landlord prior
to the expiration of the Lease Term), less the fair rental value of the Premises
for the residue of the Lease Term, both discounted to their present value based
upon an interest rate of eight percent (8%) per annum. In determining fair
rental value, Landlord shall be entitled to take into account the time and
expenses necessary to obtain a replacement tenant or tenants, including lost
rental revenues and anticipated expenses hereinafter described relating to
recovery, preparation and reletting of the Premises. If Landlord elects to relet
the Premises, or any portion thereof, before presentation of proof of such
liquidated damages, the amount of rent reserved upon such reletting shall be
deemed prima facie evidence of the fair rental value of the portion of the
Premises so relet.

Landlord and Tenant agree that because of the difficulty or impossibility of
determining Landlord’s damages from the loss of anticipated Additional Rent and
other lease charges from the Tenant, there shall be included as a component of
Tenant’s annual total rent obligation (for the calculation of Landlord’s
remedies), an amount equal to the average monthly Additional Rent paid by Tenant
for the twelve (12) full calendar months immediately preceding the event of
default (or such lesser period of the term if the event of default occurs prior
to the twelfth (12th) full calendar month of the term) multiplied by the number
of months remaining in the Lease Term.

(vi)               In addition to any sum provided to be paid above, Tenant
shall also be liable for and shall immediately pay to Landlord all broker’s fees
incurred by Landlord in connection with any reletting of the whole or any part
of the Premises, the costs of removing and storing Tenant’s or any other
occupant’s property, the cost of repairing, altering, remodeling, renovating or
otherwise putting the Premises into a condition acceptable to a new tenant or
tenants, the cost of removal and replacement of Tenant’s signage and all
reasonable expenses by Landlord in enforcing Landlord’s remedies, including
reasonable attorneys’ fees.

(vii)              Landlord may apply Tenant’s Security Deposit to the extent
necessary to make good any rent arrearage, to pay the cost of remedying Tenant’s
default or to reimburse Landlord for expenditures made or damages suffered as a
consequence of Tenant’s default, without prejudice to any other remedies
Landlord may have under this Lease. Following any such application of the
Security Deposit, Tenant shall pay to Landlord on demand the amount so applied
in order to restore the Security Deposit to its original amount.

(c)     Mitigation of Damages.

(i)                   In the event of a default under the Lease, Landlord and
Tenant shall each use commercially reasonable efforts to mitigate any damages
resulting from a default of the other party under this Lease.



19

 

(ii)                 Landlord’s obligation to mitigate damages after a default
by Tenant shall be satisfied in full if Landlord undertakes to lease the
Premises to another tenant (a “Substitute Tenant”) in accordance with the
following criteria:

(A)    Landlord shall have no obligation to solicit or entertain negotiations
with any other prospective tenant for the Premises until Landlord obtains full
and complete possession of the Premises including, without limitation, the final
and unappealable legal right to relet the Premises free of any claim of Tenant.

(B)    Landlord shall not be obligated to offer the Premises to a Substitute
Tenant when other premises in the Project suitable for that prospective tenant’s
use are (or soon will be) available.

(C)    Landlord shall not be obligated to lease the Premises to a Substitute
Tenant for a rental less than the current fair market rental then prevailing for
similar space, nor shall Landlord be obligated to enter into a new lease under
other terms and conditions that are unacceptable to Landlord under Landlord’s
then current leasing policies for comparable space.

(D)    Landlord shall not be obligated to enter into a lease with any proposed
tenant whose use would:

a.                   Disrupt the tenant mix or balance of the Project;

b.                   Violate any restriction, covenant, or requirement contained
in the lease of another tenant of the Project;

c.                    Adversely affect the reputation of the Project; or

d.                   Be incompatible with the operation of the Project.

(E)    Landlord shall not be obligated to enter into a lease with any proposed
Substitute Tenant (a “Substitute Lease”) which does not have, in Landlord’s
reasonable opinion, sufficient financial resources or operating experience to
operate the Premises in a first-class manner.

(F)     Landlord shall not be required to expend any amount of money to alter,
remodel, or otherwise make the Premises suitable for use by a proposed
Substitute Tenant unless:

a.                   Tenant pays any such sum to Landlord in advance of
Landlord’s execution of a Substitute Lease with such Substitute Tenant (which
payment shall not be in lieu of any damages or other sums to which Landlord may
be entitled as a result of Tenant’s default under this Lease); or

b.                   Landlord, in Landlord’s sole discretion, determines that
any such expenditure is financially justified in connection with entering into
any such Substitute Lease.

(iii)                Upon compliance with the above criteria regarding the
releasing of the Premises after a default by Tenant, Landlord shall be deemed to
have fully satisfied Landlord’s obligation to mitigate damages under this Lease
and under any law or judicial ruling in effect on the date of this Lease or at
the time of Tenant’s default, and Tenant waives and releases, to the fullest
extent legally permissible, any right to assert in any action by Landlord to
enforce the terms of this Lease, any defense, counterclaim, or rights of setoff
or recoupment respecting the mitigation of damages by Landlord, unless and to
the extent Landlord maliciously or in bad faith fails to act in accordance with
the requirements of this Paragraph 12(c).



20

 

(iv)               Tenant’s right to seek damages from Landlord as a result of a
default by Landlord under this Lease shall be conditioned on Tenant taking all
actions reasonably required, under the circumstances, to minimize any loss or
damage to Tenant’s property or business, or to any of Tenant’s officers,
employees, agents, invitees, or other third parties that may be caused by any
such default of Landlord.

(d)     Effect of Suit or Partial Collection. Institution of a forcible detainer
action to re-enter the Premises shall not be construed to be an election by
Landlord to terminate this Lease. Landlord may collect and receive any Rent due
from Tenant and the payment thereof shall not constitute a waiver of or affect
any notice or demand given, suit instituted or judgment obtained by Landlord, or
be held to waive or alter the rights or remedies which Landlord may have at law
or in equity or by virtue of this Lease at the time of such payment.

(e)     Remedies Cumulative. All rights and remedies of Landlord herein or
existing at law or in equity are cumulative and the exercise of one or more
rights or remedies shall not be taken to exclude or waive the right to the
exercise of any other.

(f)      Late Payment Charge and Interest Payable. Landlord may, without further
notice to Tenant, impose a late payment charge equal to five percent (5%) of any
amount due if any amount due under this Lease is not paid within five (5) days
from the date required to be paid hereunder. In addition, any payment due under
this Lease not paid within ten (10) days after the date herein specified to be
paid shall bear interest from the date such payment is due to the date of actual
payment at the rate of eighteen percent (18%) per annum or the highest lawful
rate of interest permitted by Georgia or federal law, whichever rate of interest
is lower.

(g)     Cashier’s Check. If Tenant fails to timely make two (2) consecutive
payments of Basic Annual Rent or any two (2) such payments are returned for
insufficient funds, then, in addition to any other remedy Landlord may have,
Landlord may require that all future payments be made by cashier’s check or
money order.

13.ACCESS; CONSTRUCTION

Landlord reserves the right to use the roof and exterior walls of the Premises
and the area beneath, adjacent to and above the Premises, together with the
right to install, use, maintain, repair, replace and relocate equipment,
machinery, meters, pipes, ducts, plumbing, conduits and wiring through the
Premises, which serve other portions of the Building or the Project in a manner
and in locations which do not unreasonably interfere with Tenant’s use of the
Premises. In addition, Landlord shall have free access to any and all mechanical
installations of Landlord or Tenant, including, without limitation, machine
rooms, telephone rooms and electrical closets. Tenant agrees that there shall be
no construction of partitions or other obstructions which materially interfere
with or which threaten to materially interfere with Landlord’s free access
thereto, or materially interfere with the moving of Landlord’s equipment to or
from the enclosures containing said installations. Upon at least
twenty-four (24) hours’ prior notice (except in the event of an emergency, when
no notice shall be necessary), Landlord reserves and shall at any time and all
times have the right to enter the Premises to inspect the same, to supply
janitorial service and any other service to be provided by Landlord to Tenant
hereunder, to exhibit the Premises to prospective purchasers, lenders or
tenants, to post notices of non-responsibility, to alter, improve, restore,
rebuild or repair the Premises or any other portion of the Building, or to do
any other act permitted or contemplated to be done by Landlord hereunder, all
without being deemed guilty of an eviction of Tenant and without liability for
abatement of Rent or otherwise. For such purposes, Landlord may also erect
scaffolding and other necessary structures where reasonably required by the
character of the work to be performed. Landlord shall conduct all such
inspections and/or improvements, alterations and repairs so as to minimize, to
the extent reasonably practical and without additional expense to Landlord, any
interruption of or interference with the business of Tenant. Tenant hereby
waives any claim for damages for any injury or inconvenience to or interference
with Tenant’s business, any loss of occupancy or quiet enjoyment of the
Premises, and any other loss occasioned thereby. For each of such purposes,
Landlord shall at all times have and retain a key with which to unlock all of
the doors in, upon and about the Premises (excluding Tenant’s vaults and safes,
access to which shall be provided by Tenant upon Landlord’s reasonable request).
Landlord shall have the right to use any and all means which Landlord may deem
proper in an emergency in order to obtain entry to the Premises or any portion
thereof, and Landlord shall have the right, at any time during the Lease Term,
to provide whatever access control measures it deems reasonably necessary to the
Project, without any interruption or abatement in the payment of Rent by Tenant.
Any entry into the Premises obtained by Landlord by any of such means shall not
under any circumstances be construed to be a forcible or unlawful entry into, or
a detainer of, the Premises, or any eviction of Tenant from the Premises or any
portion thereof. No provision of this Lease shall be construed as obligating
Landlord to perform any repairs, Alterations or decorations to the Premises or
the Project except as otherwise expressly agreed to be performed by Landlord
pursuant to the provisions of this Lease. Tenant shall be granted access to the
Premises twenty-four (24) hours per day, every day of the year, provided that
such access shall: (i) be in accordance with all reasonable security measures as
may be imposed by Landlord from time to time and as are generally applicable to
tenants of the Building and their invitees; and, (ii) be subject to restrictions
on access recommended or imposed as a result of an emergency.



21

 

 

14.BANKRUPTCY

(a)     If at any time on or before the Commencement Date there shall be filed
by or against Tenant in any court, tribunal, administrative agency or any other
forum having jurisdiction, pursuant to any applicable law, either of the United
States or of any state, a petition in bankruptcy or insolvency or for
reorganization or for the appointment of a receiver, trustee or conservator of
all or a portion of Tenant’s property, or if Tenant makes an assignment for the
benefit of creditors, this Lease shall ipso facto be canceled and terminated and
in such event neither Tenant nor any person claiming through or under Tenant or
by virtue of any applicable law or by an order of any court, tribunal,
administrative agency or any other forum having jurisdiction, shall be entitled
to possession of the Premises and Landlord, in addition to the other rights and
remedies given by Paragraph 12 hereof or by virtue of any other provision
contained in this Lease or by virtue of any applicable law, may retain as
damages any Rent, Security Deposit or moneys received by it from Tenant or
others on behalf of Tenant.

(b)     If, after the Commencement Date, or if at any time during the term of
this Lease, there shall be filed against Tenant in any court, tribunal,
administrative agency or any other forum having jurisdiction, pursuant to any
applicable law, either of the United States or of any state, a petition in
bankruptcy or insolvency or for reorganization or for the appointment of a
receiver, trustee or conservator of all or a portion of Tenant’s property, and
the same is not dismissed after sixty (60) calendar days, or if Tenant makes an
assignment for the benefit of creditors, this Lease, at the option of Landlord
exercised within a reasonable time after notice of the happening of any one or
more of such events, may be canceled and terminated and in such event neither
Tenant nor any person claiming through or under Tenant or by virtue of any
statute or of an order of any court shall be entitled to possession or to remain
in possession of the Premises, but shall forthwith quit and surrender the
Premises, and Landlord, in addition to the other rights and remedies granted by
Paragraph 12 hereof or by virtue of any other provision contained in this Lease
or by virtue of any applicable law, may retain as damages any Rent, Security
Deposit or moneys received by it from Tenant or others on behalf of Tenant.

(c)     In the event of the occurrence of any of those events specified in this
Paragraph 14, if Landlord shall not choose to exercise, or by applicable law,
shall not be able to exercise, its rights hereunder to terminate this Lease upon
the occurrence of such events, then, in addition to any other rights of Landlord
hereunder or by virtue of applicable law, (i) Landlord shall not be obligated to
provide Tenant with any of the utilities or services specified in Paragraph 7,
unless Landlord has received compensation in advance for such utilities or
services, and the parties agree that Landlord’s reasonable estimate of the
compensation required with respect to such services shall control, and
(ii) neither Tenant, as debtor-in-possession, nor any trustee or other person
(hereinafter collectively referred to as the “Assuming Tenant”) shall be
entitled to assume this Lease unless on or before the date of such assumption,
the Assuming Tenant (x) cures, or provides adequate assurance that the latter
will promptly cure, any existing default under this Lease, (y) compensates, or
provides adequate assurance that the Assuming Tenant will promptly compensate
Landlord for any pecuniary loss (including, without limitation, attorneys’ fees
and disbursements) resulting from such default, and (z) provides adequate
assurance of future performance under this Lease, it being covenanted and agreed
by the parties that, for such purposes, any cure or compensation shall be
effected by the immediate payment of any monetary default or any required
compensation, or the immediate correction or bonding of any nonmonetary default.
For purposes of this Lease, (i) any “adequate assurance” of such cure or
compensation shall be effected by the establishment of an escrow fund for the
amount at issue or by the issuance of a bond, and (ii) “adequate assurance” of
future performance shall be effected by the establishment of an escrow fund for
the amount at issue or by the issuance of a bond.

15.SUBSTITUTION OF PREMISES

[Intentionally Deleted]



22

 

 

16.SUBORDINATION; ATTORNMENT; ESTOPPEL CERTIFICATES

(a)     Tenant agrees that this Lease and the rights of Tenant hereunder shall
be subject and subordinate to any and all deeds of trust, security interests,
mortgages, master leases, ground leases or other security documents and any and
all modifications, renewals, extensions, consolidations and replacements thereof
(collectively, “Security Documents”) which now or hereafter constitute a lien
upon or affect the Project, the Building or the Premises. Such subordination
shall be effective without the necessity of the execution by Tenant of any
additional document for the purpose of evidencing or effecting such
subordination. In addition, Landlord shall have the right to subordinate or
cause to be subordinated any such Security Documents to this Lease and in such
case, in the event of the termination or transfer of Landlord’s estate or
interest in the Project by reason of any termination or foreclosure of any such
Security Documents, Tenant shall, notwithstanding such subordination, attorn to
and become the Tenant of the successor in interest to Landlord at the option of
such successor in interest. Furthermore, Tenant shall within fifteen (15) days
of demand therefor execute any instruments or other documents which may be
required by Landlord or the holder of any Security Document and specifically
shall execute, acknowledge and deliver within fifteen (15) days of demand
therefor a subordination of lease or subordination of deed of trust, in the form
required by the holder of the Security Document requesting the document; the
failure to do so by Tenant within such time period shall be a material default
hereunder; provided, however, the new landlord or the holder of any Security
Document shall agree that Tenant’s quiet enjoyment of the Premises shall not be
disturbed as long as Tenant is not in default under this Lease.

(b)     If any proceeding is brought for default under any ground or master
lease to which this Lease is subject or in the event of foreclosure or the
exercise of the power of sale under any mortgage, deed of trust or other
Security Document made by Landlord covering the Premises, at the election of
such ground lessor, master lessor or purchaser at foreclosure, Tenant shall
attorn to and recognize the same as Landlord under this Lease, provided such
successor expressly agrees in writing to be bound to all future obligations by
the terms of this Lease, and if so requested, Tenant shall enter into a new
lease with that successor on the same terms and conditions as are contained in
this Lease (for the unexpired term of this Lease then remaining).

(c)     In addition to any statutory lien for Rent in Landlord’s favor, Landlord
(the secured party for purposes hereof) shall have and Tenant (the debtor for
purposes hereof) hereby grants to Landlord, an express contract lien and a
continuing security interest to secure the payment of all Rent due hereunder
from Tenant, upon all goods, wares, equipment, fixtures, furniture, inventory
and other personal property of Tenant (and any transferees or other occupants of
the Premises) presently or hereafter situated on the Premises and upon all
proceeds of any insurance which may accrue to Tenant by reason of damage or
destruction of any such property. In the event of a default under this Lease,
Landlord shall have, in addition to any other remedies provided herein or by
law, all rights and remedies under the Uniform Commercial Code of the state in
which the Premises is located, including without limitation the right to sell
the property described in this paragraph at public or private sale upon ten (10)
days’ notice to Tenant, which notice Tenant hereby agrees is adequate and
reasonable. Tenant hereby agrees to execute such other instruments necessary or
desirable in Landlord’s discretion to perfect the security interest hereby
created. Any statutory lien for Rent is not hereby waived, the express
contractual lien herein granted being in addition and supplementary thereto.
Landlord and Tenant agree that this Lease and the security interest granted
herein serve as a financing statement, and a copy or photographic or other
reproduction of this paragraph of this Lease may be filed of record by Landlord
and have the same force and effect as the original. Tenant warrants and
represents that the collateral subject to the security interest granted herein
is not purchased or used by Tenant for personal, family or household purposes.
Tenant further warrants and represents to Landlord that the lien granted herein
constitutes a first and superior lien and that Tenant will not allow the placing
of any other lien upon any of the property described in this paragraph without
the prior written consent of Landlord.

(d)     Tenant shall, upon not less than fifteen (15) days’ prior notice by
Landlord, execute, acknowledge and deliver to Landlord a statement in writing
certifying to those facts for which certification has been requested by Landlord
or any current or prospective purchaser, holder of any Security Document, ground
lessor or master lessor, including, but without limitation, that (i) this Lease
is unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as modified and stating the
modifications), (ii) the dates to which the Basic Annual Rent, Additional Rent
and other charges hereunder have been paid, if any, and (iii) whether or not to
the best knowledge of Tenant, Landlord is in default in the performance of any
covenant, agreement or condition contained in this Lease and, if so, specifying
each such default of which Tenant may have knowledge. The form of the statement
attached hereto as Exhibit E is hereby approved by Tenant for use pursuant to
this subparagraph (d); however, at Landlord’s option, Landlord shall have the
right to use other forms for such purpose. Tenant’s failure to execute and
deliver such statement within such time shall, at the option of Landlord,
constitute a material default under this Lease and, in any event, shall be
conclusive upon Tenant that this Lease is in full force and effect without
modification except as may be represented by Landlord in any such certificate
prepared by Landlord and delivered to Tenant for execution. Any statement
delivered pursuant to this Paragraph 16 may be relied upon by any prospective
purchaser of the fee of the Building or the Project or any mortgagee, ground
lessor or other like encumbrancer thereof or any assignee of any such
encumbrance upon the Building or the Project.



23

 

 

17.SALE BY LANDLORD; TENANT’S REMEDIES; NONRECOURSE LIABILITY

(a)     In the event of a sale or conveyance by Landlord of the Building or the
Project, Landlord shall be released from any and all liability under this Lease.
If the Security Deposit has been made by Tenant prior to such sale or
conveyance, Landlord shall transfer the Security Deposit to the purchaser, and
upon delivery to Tenant of notice thereof, Landlord shall be discharged from any
further liability in reference thereto.

(b)     Landlord shall not be in default of any obligation of Landlord hereunder
unless Landlord fails to perform any of its obligations under this Lease within
thirty (30) days after receipt of written notice of such failure from Tenant;
provided, however, that if the nature of Landlord’s obligation is such that more
than thirty (30) days are required for its performance, Landlord shall not be in
default if Landlord commences to cure such default within the thirty (30) day
period and thereafter diligently prosecutes the same to completion. All
obligations of Landlord under this Lease will be binding upon Landlord only
during the period of its ownership of the Premises and not thereafter. All
obligations of Landlord hereunder shall be construed as covenants, not
conditions; and, except as may be otherwise expressly provided in this Lease,
Tenant may not terminate this Lease for breach of Landlord’s obligations
hereunder.

(c)     [Intentionally Deleted]

(d)     As a condition to the effectiveness of any notice of default given by
Tenant to Landlord, Tenant shall also concurrently give such notice under the
provisions of Paragraph 17(b) to each beneficiary under a Security Document
encumbering the Project of whom Tenant has received written notice (such notice
to specify the address of the beneficiary). In the event Landlord shall fail to
cure any breach or default within the time period specified in subparagraph (b),
then prior to the pursuit of any remedy therefor by Tenant, each such
beneficiary shall have an additional thirty (30) days within which to cure such
default, or if such default cannot reasonably be cured within such period, then
each such beneficiary shall have such additional time as shall be necessary to
cure such default, provided that within such thirty (30) day period, such
beneficiary has commenced and is diligently pursuing the remedies available to
it which are necessary to cure such default (including, without limitation, as
appropriate, commencement of foreclosure proceedings).

18.PARKING; COMMON AREAS

(a)     Tenant shall have the right to the nonexclusive use of the number of
parking spaces located in the parking areas of the Project specified in Item 13
of the Basic Lease Provisions for the parking of operational motor vehicles used
by Tenant, its officers and employees only. Landlord reserves the right, at any
time upon written notice to Tenant, to designate the location of Tenant’s
parking spaces as determined by Landlord in its reasonable discretion. The use
of such spaces shall be subject to the rules and regulations adopted by Landlord
from time to time for the use of the parking areas. Landlord further reserves
the right to make such changes to the parking system as Landlord may deem
necessary or reasonable from time to time; i.e., Landlord may provide for one or
a combination of parking systems, including, without limitation, self-parking,
single or double stall parking spaces, and valet assisted parking. Except as
otherwise set forth in Item 13 of the Basic Lease Provisions, Tenant shall pay
such reasonable amounts as may be charged by Landlord to Tenant for such right
of use from time to time. Tenant agrees that Tenant, its officers and employees
shall not be entitled to park in any reserved or specially assigned areas
designated by Landlord from time to time in the Project’s parking areas.
Landlord may require execution of an agreement with respect to the use of such
parking areas by Tenant and/or its officers and employees in form satisfactory
to Landlord as a condition of any such use by Tenant, its officers and
employees. A default by Tenant, its officers or employees in the payment of such
charges, the compliance with such rules and regulations, or the performance of
such agreement(s) shall constitute a material default by Tenant hereunder.
Tenant shall not permit or allow any vehicles that belong to or are controlled
by Tenant or Tenant’s officers, employees, suppliers, shippers, customers or
invitees to be loaded, unloaded or parked in areas other than those designated
by Landlord for such activities. If Tenant permits or allows any of the
prohibited activities described in this Paragraph, then Landlord shall have the
right, without notice, in addition to such other rights and remedies that it may
have, to remove or tow away the vehicle involved and charge the cost to Tenant,
which cost shall be immediately payable upon demand by Landlord.



24

 

(b)     Subject to subparagraph (c) below and the remaining provisions of this
Lease, Tenant shall have the nonexclusive right, in common with others, to the
use of such entrances, lobbies, restrooms, elevators, ramps, drives, stairs, and
similar access ways and service ways and other common areas and facilities in
and adjacent to the Building and the Project as are designated from time to time
by Landlord for the general nonexclusive use of Landlord, Tenant and the other
tenants of the Project and their respective employees, agents, representatives,
licensees and invitees (“Common Areas”). The use of such Common Areas shall be
subject to the rules and regulations contained herein and the provisions of any
covenants, conditions and restrictions affecting the Building or the Project.
Tenant shall keep all of the Common Areas free and clear of any obstructions
created or permitted by Tenant or resulting from Tenant’s operations, and shall
use the Common Areas only for normal activities, parking and ingress and egress
by Tenant and its employees, agents, representatives, licensees and invitees to
and from the Premises, the Building or the Project. If, in the reasonable
opinion of Landlord, unauthorized persons are using the Common Areas by reason
of the presence of Tenant in the Premises, Tenant, upon demand of Landlord,
shall correct such situation by appropriate action or proceedings against all
such unauthorized persons. Nothing herein shall affect the rights of Landlord at
any time to remove any such unauthorized persons from said areas or to prevent
the use of any of said areas by unauthorized persons. Landlord reserves the
right to make such changes, alterations, additions, deletions, improvements,
repairs or replacements in or to the Building, the Project (including the
Premises) and the Common Areas as Landlord may reasonably deem necessary or
desirable, including, without limitation, constructing new buildings and making
changes in the location, size, shape and number of driveways, entrances, parking
spaces, parking areas, loading areas, landscaped areas and walkways; provided,
however, that there shall be no unreasonable permanent obstruction of access to
or use of the Premises resulting therefrom. In the event that the Project is not
completed on the date of execution of this Lease, Landlord shall have the sole
judgment and discretion to determine the architecture, design, appearance,
construction, workmanship, materials and equipment with respect to construction
of the Project. Notwithstanding any provision of this Lease to the contrary, the
Common Areas shall not in any event be deemed to be a portion of or included
within the Premises leased to Tenant and the Premises shall not be deemed to be
a portion of the Common Areas. This Lease is granted subject to the terms
hereof, the rights and interests of third parties under existing liens, ground
leases, easements and encumbrances affecting such property, all zoning
regulations, rules, ordinances, building restrictions and other laws and
regulations now in effect or hereafter adopted by any governmental authority
having jurisdiction over the Project or any part thereof.

(c)     Notwithstanding any provision of this Lease to the contrary, Landlord
specifically reserves the right to redefine the term “Project” for purposes of
allocating and calculating Operating Costs so as to include or exclude areas as
Landlord shall from time to time determine or specify (and any such
determination or specification shall be without prejudice to Landlord’s right to
revise thereafter such determination or specification). In addition, Landlord
shall have the right to contract or otherwise arrange for amenities, services or
utilities (the cost of which is included within Operating Costs) to be on a
common or shared basis to both the Project (i.e., the area with respect to which
Operating Costs are determined) and adjacent areas not included within the
Project, so long as the basis on which the cost of such amenities, services or
utilities is allocated to the Project is determined on an arms-length basis or
some other basis reasonably determined by Landlord. In the case where the
definition of the Project is revised for purposes of the allocation or
determination of Operating Costs, (i) Tenant’s Proportionate Share of the
Building shall be appropriately revised to equal the percentage share of all
Rentable Area contained within the Building (as then defined) represented by the
Premises, and (ii) Tenant’s Proportionate Share of the Project shall be
appropriately revised to equal the percentage share of all Rentable Area
contained within the Project (as then defined) represented by the Premises.
Notwithstanding the foregoing, Landlord agrees that in no event shall Tenant’s
Proportionate Share of Operating Costs increase due to Landlord redefining the
term “Project.” Landlord shall have the sole right to determine which portions
of the Project and other areas, if any, shall be served by common management,
operation, maintenance and repair. Landlord shall also have the right, in its
sole discretion, to allocate and prorate any portion or portions of the
Operating Costs on a building-by-building basis, on an aggregate basis of all
buildings in the Project, or any other reasonable manner, and if allocated on a
building-by-building basis, then Tenant’s Proportionate Share shall, as to the
portion of the Operating Costs so allocated, be based on the ratio of the
Rentable Area of the Premises to the Rentable Area of the Building. In
connection with grossing up Operating Costs pursuant to Paragraph 3(e) of this
Lease, Landlord shall, in its reasonable judgment, be permitted to gross up
Operating Costs on a Project-wide basis or on a building-by-building basis if
the occupancy of the Project or a particular building is less than the occupancy
percentage set forth in Paragraph 3(e). Additionally, if Landlord reduces the
size of the Project pursuant to this Paragraph 18, then for the purposes of
calculating Tenant’s Proportionate Share of Operating Costs from and after the
date that Landlord redefines the Project, the Operating Costs for the Base Year
shall be appropriately adjusted in order to reflect the new definition of the
Project.



25

 

 

19.MISCELLANEOUS

(a)     Attorneys’ Fees. In the event of any legal action or proceeding brought
by either party against the other arising out of this Lease, the prevailing
party shall be entitled to recover reasonable attorneys’ fees and costs
(including, without limitation, court costs and expert witness fees) incurred in
such action. Such amounts shall be included in any judgment rendered in any such
action or proceeding.

(b)     Waiver. No waiver by Landlord of any provision of this Lease or of any
breach by Tenant hereunder shall be deemed to be a waiver of any other provision
hereof, or of any subsequent breach by Tenant. Landlord’s consent to or approval
of any act by Tenant requiring Landlord’s consent or approval under this Lease
shall not be deemed to render unnecessary the obtaining of Landlord’s consent to
or approval of any subsequent act of Tenant. No act or thing done by Landlord or
Landlord’s agents during the term of this Lease shall be deemed an acceptance of
a surrender of the Premises, unless in writing signed by Landlord. The delivery
of the keys to any employee or agent of Landlord shall not operate as a
termination of the Lease or a surrender of the Premises. The acceptance of any
Rent by Landlord following a breach of this Lease by Tenant shall not constitute
a waiver by Landlord of such breach or any other breach unless such waiver is
expressly stated in a writing signed by Landlord.

(c)     Notices. Any notice, demand, request, consent, approval, disapproval or
certificate (“Notice”) required or desired to be given under this Lease shall be
in writing and given by certified mail, return receipt requested, by personal
delivery or by Federal Express or a similar nationwide overnight delivery
service providing a receipt for delivery. Notices may not be given by facsimile.
The date of giving any Notice shall be deemed to be the date upon which delivery
is actually made by one of the methods described in this Section 19(c) (or
attempted if said delivery is refused or rejected). If a Notice is received on a
Saturday, Sunday or legal holiday, it shall be deemed received on the next
business day. All notices, demands, requests, consents, approvals, disapprovals,
or certificates shall be addressed at the address specified in Item 14 of the
Basic Lease Provisions or to such other addresses as may be specified by written
notice from Landlord to Tenant and if to Tenant, at the Premises. Either party
may change its address by giving reasonable advance written Notice of its new
address in accordance with the methods described in this Paragraph; provided,
however, no notice of either party’s change of address shall be effective until
fifteen (15) days after the addressee’s actual receipt thereof.

(d)     Access Control. Landlord shall be the sole determinant of the type and
amount of any access control or courtesy guard services to be provided to the
Project, if any. IN ALL EVENTS, LANDLORD SHALL NOT BE LIABLE TO TENANT, AND
TENANT HEREBY WAIVES ANY CLAIM AGAINST LANDLORD, FOR (I) ANY UNAUTHORIZED OR
CRIMINAL ENTRY OF THIRD PARTIES INTO THE PREMISES, THE BUILDING OR THE PROJECT,
(II) ANY DAMAGE TO PERSONS, OR (III) ANY LOSS OF PROPERTY IN AND ABOUT THE
PREMISES, THE BUILDING OR THE PROJECT, BY OR FROM ANY UNAUTHORIZED OR CRIMINAL
ACTS OF THIRD PARTIES, REGARDLESS OF ANY ACTION, INACTION, FAILURE, BREAKDOWN,
MALFUNCTION AND/OR INSUFFICIENCY OF THE ACCESS CONTROL OR COURTESY GUARD
SERVICES PROVIDED BY LANDLORD.

(e)     Storage. Any storage space at any time leased to Tenant hereunder shall
be used exclusively for storage. Notwithstanding any other provision of this
Lease to the contrary, (i) Landlord shall have no obligation to provide heating,
cleaning, water or air conditioning therefor, and (ii) Landlord shall be
obligated to provide to such storage space only such electricity as will, in
Landlord’s judgment, be adequate to light said space as storage space.



26

 

(f)      Holding Over. If Tenant retains possession of the Premises after the
termination of the Lease Term, unless otherwise agreed in writing, such
possession shall be subject to immediate termination by Landlord at any time,
and all of the other terms and provisions of this Lease (excluding any expansion
or renewal option or other similar right or option) shall be applicable during
such holdover period, except that Tenant shall pay Landlord from time to time,
upon demand, as Basic Annual Rent for the holdover period, an amount equal to
double the Basic Annual Rent in effect on the termination date, computed on a
monthly basis for each month or part thereof during such holding over. All other
payments shall continue under the terms of this Lease. In addition, Tenant shall
be liable for all damages incurred by Landlord as a result of such holding over.
No holding over by Tenant, whether with or without consent of Landlord, shall
operate to extend this Lease except as otherwise expressly provided, and this
Paragraph shall not be construed as consent for Tenant to retain possession of
the Premises.

(g)     Condition of Premises. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
LEASE, LANDLORD HEREBY DISCLAIMS ANY EXPRESS OR IMPLIED REPRESENTATION OR
WARRANTY THAT THE PREMISES ARE SUITABLE FOR TENANT’S INTENDED PURPOSE OR USE,
WHICH DISCLAIMER IS HEREBY ACKNOWLEDGED BY TENANT. THE TAKING OF POSSESSION BY
TENANT SHALL BE CONCLUSIVE EVIDENCE THAT TENANT:

(i)                   ACCEPTS THE PREMISES, THE BUILDING AND LEASEHOLD
IMPROVEMENTS AS SUITABLE FOR THE PURPOSES FOR WHICH THE PREMISES WERE LEASED;

(ii)                 ACCEPTS THE PREMISES AND PROJECT AS BEING IN GOOD AND
SATISFACTORY CONDITION;

(iii)                WAIVES ANY DEFECTS IN THE PREMISES AND ITS APPURTENANCES
EXISTING NOW OR IN THE FUTURE, EXCEPT THAT TENANT’S TAKING OF POSSESSION SHALL
NOT BE DEEMED TO WAIVE LANDLORD’S COMPLETION OF MINOR FINISH WORK ITEMS THAT DO
NOT INTERFERE WITH TENANT’S OCCUPANCY OF THE PREMISES; AND

(iv)               WAIVES ALL CLAIMS BASED ON ANY IMPLIED WARRANTY OF
SUITABILITY OR HABITABILITY.

(h)     Quiet Possession. Upon Tenant’s paying the Rent reserved hereunder and
observing and performing all of the covenants, conditions and provisions on
Tenant’s part to be observed and performed hereunder, Tenant shall have quiet
possession of the Premises for the term hereof without hindrance or ejection by
any person lawfully claiming under Landlord, subject to the provisions of this
Lease and to the provisions of any (i) covenants, conditions and restrictions,
(ii) master lease, or (iii) Security Documents to which this Lease is
subordinate or may be subordinated.

(i)       Matters of Record. Except as otherwise provided herein, this Lease and
Tenant’s rights hereunder are subject and subordinate to all matters affecting
Landlord’s title to the Project recorded in the Real Property Records of the
County in which the Project is located, prior to and subsequent to the date
hereof, including, without limitation, all covenants, conditions and
restrictions. Tenant agrees for itself and all persons in possession or holding
under it that it will comply with and not violate any such covenants, conditions
and restrictions or other matters of record. Landlord reserves the right, from
time to time, to grant such easements, rights and dedications as Landlord deems
necessary or desirable, and to cause the recordation of parcel maps and
covenants, conditions and restrictions affecting the Premises, the Building or
the Project, as long as such easements, rights, dedications, maps, and
covenants, conditions and restrictions do not materially interfere with the use
of the Premises by Tenant. At Landlord’s request, Tenant shall join in the
execution of any of the aforementioned documents.

(j)      Successors and Assigns. Except as otherwise provided in this Lease, all
of the covenants, conditions and provisions of this Lease shall be binding upon
and shall inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors and assigns. Tenant shall attorn to each
purchaser, successor or assignee of Landlord.



27

 

(k)     Brokers. Tenant warrants that it has had no dealings with any real
estate broker or agent in connection with the negotiation of this Lease,
excepting only the brokers named in Item 12 of the Basic Lease Provisions and
that it knows of no other real estate broker or agent who is or might be
entitled to a commission in connection with this Lease. Tenant hereby agrees to
indemnify, defend and hold Landlord harmless for, from and against all claims
for any brokerage commissions, finders’ fees or similar payments by any persons
other than those listed in Item 12 of the Basic Lease Provisions and all costs,
expenses and liabilities incurred in connection with such claims, including
reasonable attorneys’ fees and costs.

(l)       Name. Landlord shall have the exclusive right at all times during the
Lease Term to change, modify, add to or otherwise alter the name, number, or
designation of the Building and/or the Project, and Landlord shall not be liable
for claims or damages of any kind which may be attributed thereto or result
therefrom.

(m)   Examination of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or option for lease,
and it is not effective as a lease or otherwise until execution by and delivery
to both Landlord and Tenant.

(n)     Time. Time is of the essence of this Lease and each and all of its
provisions.

(o)     Defined Terms and Marginal Headings. The words “Landlord” and “Tenant”
as used herein shall include the plural as well as the singular and for purposes
of Article 5, Article 7, Article 13 and Article 18, the term Landlord shall
include Landlord, its employees, contractors and agents. If more than one person
is named as Tenant the obligations of such persons are joint and several. The
marginal headings and titles to the articles of this Lease are not a part of
this Lease and shall have no effect upon the construction or interpretation of
any part hereof.

(p)     Conflict of Laws; Prior Agreements; Separability. This Lease shall be
governed by and construed pursuant to the laws of the State of Georgia. This
Lease contains all of the agreements of the parties hereto with respect to any
matter covered or mentioned in this Lease. No prior agreement, understanding or
representation pertaining to any such matter shall be effective for any purpose.
No provision of this Lease may be amended or added to except by an agreement in
writing signed by the parties hereto or their respective successors in interest.
The illegality, invalidity or unenforceability of any provision of this Lease
shall in no way impair or invalidate any other provision of this Lease, and such
remaining provisions shall remain in full force and effect.

(q)     Authority. If Tenant is a corporation, each individual executing this
Lease on behalf of Tenant hereby covenants and warrants that Tenant is a duly
authorized and existing corporation, that Tenant has and is qualified to do
business in the State, that the corporation has full right and authority to
enter into this Lease, and that each person signing on behalf of the corporation
is authorized to do so. If Tenant is a partnership, trust or limited liability
company, each individual executing this Lease on behalf of Tenant hereby
covenants and warrants that he is duly authorized to execute and deliver this
Lease on behalf of Tenant in accordance with the terms of such entity’s
partnership, trust or limited liability company agreement. Tenant shall provide
Landlord on demand with such evidence of such authority as Landlord shall
reasonably request, including, without limitation, resolutions, certificates and
opinions of counsel.

(r)      Joint and Several Liability. If two or more individuals, corporations,
partnerships or other business associations (or any combination of two or more
thereof) shall sign this Lease as Tenant, the liability of each such individual,
corporation, partnership or other business association to pay Rent and perform
all other obligations hereunder shall be deemed to be joint and several, and all
notices, payments and agreements given or made by, with or to any one of such
individuals, corporations, partnerships or other business associations shall be
deemed to have been given or made by, with or to all of them. In like manner, if
Tenant shall be a partnership or other business association, the members of
which are, by virtue of statute or federal law, subject to personal liability,
then the liability of each such member shall be joint and several.

(s)      Rental Allocation. For purposes of Section 467 of the Internal Revenue
Code of 1986, as amended from time to time, Landlord and Tenant hereby agree to
allocate all Rent to the period in which payment is due, or if later, the period
in which Rent is paid.



28

 

(t)      Rules and Regulations. Tenant agrees to comply with all rules and
regulations of the Building and the Project imposed by Landlord as set forth on
Exhibit D attached hereto, as the same may be changed from time to time upon
reasonable notice to Tenant. Landlord shall not be liable to Tenant for the
failure of any other tenant or any of its assignees, subtenants, or their
respective agents, employees, representatives, invitees or licensees to conform
to such rules and regulations.

(u)     Joint Product. This Agreement is the result of arms-length negotiations
between Landlord and Tenant and their respective attorneys. Accordingly, neither
party shall be deemed to be the author of this Lease and this Lease shall not be
construed against either party.

(v)     Financial Statements. Upon Landlord’s written request, Tenant shall
promptly furnish Landlord, from time to time, but not more than once in any
twelve (12) month period, with the most current (and, if available, audited)
financial statements prepared in accordance with generally accepted accounting
principles, certified by Tenant (and, if audited, an independent auditor) to be
true and correct, reflecting Tenant’s then current financial condition.

(w)    Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God, acts of war, terrorism, terrorist
activities, inability to obtain services, labor, or materials or reasonable
substitutes therefore, governmental actions, civil commotions, fire, flood,
earthquake or other casualty, and other causes beyond the reasonable control of
the party obligated to perform, except with respect to the obligations imposed
with regard to Rent and other charges to be paid by Tenant pursuant to this
Lease and except as to Tenant’s obligations under Article 6 and Article 8 of
this Lease and Section 19(f) of this Lease (collectively, a “Force Majeure”),
notwithstanding anything to the contrary contained in this Lease, shall excuse
the performance of such party for a period equal to any such prevention, delay
or stoppage and, therefore, if this Lease specifies a time period for
performance of an obligation of either party, that time period shall be extended
by the period of any delay in such party’s performance caused by a Force
Majeure.

(x)     Counterparts. This Lease may be executed in several counterparts, each
of which shall be deemed an original, and all of which shall constitute but one
and the same instrument.

(y)     Building Access Cards. Prior to the Commencement Date, Tenant shall
submit to Landlord a list of employees needing Building Access Cards. Based upon
such list, Landlord will provide Tenant a maximum of one (1) Building Access
Card per employee. After the Commencement Date, any replacement or additional
cards will be furnished at a cost to Tenant of Twenty Dollars ($20.00) per card.

(z)     Anti-Terrorism Representations. Tenant is not, and shall not during the
Lease Term become, a person or entity with whom Landlord is restricted from
doing business under the United and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
H.R. 3162, Public Law 107-56 (commonly known as the “USA Patriot Act” and
Executive Order Number 13224 on Terrorism Financing, effective September 24,
2001 and regulations promulgated pursuant thereto (collectively, “Anti-Terrorism
Laws”), including without limitation, persons and entities named on the Office
of Foreign Asset Control Specially Designated nationals and Blocked Persons List
(collectively, “Prohibited Persons”). To the best of its knowledge, Tenant is
not currently engaged in any transactions or dealings, or otherwise associated
with, any Prohibited Persons in connection with the use or occupancy of the
Premises. Tenant will not in the future during the Lease Term engage in any
transactions or dealings, or be otherwise associated with, any Prohibited
Persons in connection with the use or occupancy of the Premises. Breach of these
representations constitutes a material breach of this Lease and shall entitle
Landlord to any and all remedies thereunder, or at law or in equity.

(aa) Office and Communication Services. Landlord has advised Tenant that certain
office and communications services may be offered to tenants of the Project by a
concessionaire under contract to Landlord (the “Provider”). Tenant shall be
permitted to contract with Provider for the provision of any or all of such
services on such terms and conditions as Tenant and Provider may agree. Tenant
acknowledges and agrees that: (a) Landlord has made no warranty or
representation to Tenant with respect to the availability of any such services,
or the quality, reliability or suitability thereof; (b) the Provider is not
acting as the agent or representative of Landlord in the provision of such
services, and Landlord shall have no liability or responsibility for any failure
or inadequacy of such services, or any equipment or facilities used in the
furnishing thereof, or any act or omission of Provider, or its agents,
employees, representatives, officers or contractors; (c) Landlord shall have no
responsibility or liability for the installation, alteration, repair,
maintenance, furnishing, operation, adjustment or removal of any such services,
equipment or facilities; and (d) any contract or other agreement between Tenant
and Provider shall be independent of this Lease; the obligations of Tenant
hereunder, and the rights of Landlord hereunder, and, without limiting the
foregoing, no default or failure of Provider with respect to any such services,
equipment or facilities, or under any contract or agreement relating thereto,
shall have any effect on this Lease or give to Tenant any offset or defense to
the full and timely performance of its obligations hereunder, or entitle Tenant
to any abatement of Basic Annual Rent or Additional Rent or any other payment
required to be made by Tenant hereunder, or constitute any accrual or
constructive eviction of Tenant, or otherwise give rise to any other claim of
any nature against Landlord.



29

 

(bb) No Estate in Land. Tenant shall be granted a usufruct only in the Premises
under this Lease, and not a leasehold or other estate in land, and that Tenant’s
interest hereunder is not subject to levy, execution and sale and is not
assignable except with Landlord’s prior written consent.

(cc)  Temporary Space Occupancy.

(i)                   In the event, but only in the event that any (x) event of
Force Majeure (as defined in Paragraph 19(w) above), or (y) Landlord Delay (as
defined in Paragraph (f) of Exhibit B attached hereto) delays Tenant from
occupying the Premises on April 7, 2014, then Landlord hereby agrees to allow
Tenant to enter upon, occupy and use, at no cost to Tenant, certain temporary
space located in the Building and stipulated to be known as the Temporary Space
(as defined below), for a period of time commencing on April 7, 2014 (the
“Temporary Space Commencement Date”), and immediately and automatically
terminating on the earlier to occur of (i) the date which is five (5) business
days after the Commencement Date of this Lease, or (ii) a termination in writing
of this Lease in accordance with an express termination right provided herein or
by mutual agreement of Landlord and Tenant (the “Temporary Space Termination
Date”) (the period of time from the Temporary Space Commencement Date until the
Temporary Space Termination Date being called the “Temporary Space Term”), in
accordance with the following terms and conditions:

(A)                Tenant shall be entitled to use and occupy approximately
5,823 square feet of Rentable Area currently designated as Suite 100 on the
first (1st) floor of the Building (the “Temporary Space”), as shown in the
drawing attached hereto as Exhibit A-4, throughout the Temporary Space Term.
Tenant hereby accepts the Temporary Space in its “as-is, where-is” and “with all
faults” condition and Landlord shall have no obligation to refurbish or
otherwise improve the Temporary Space. Tenant acknowledges and agrees that
Landlord shall have reasonable access, during normal Business Hours (as said
term is defined in Exhibit C of this Lease), to the Temporary Space during the
Temporary Space Term for the purposes of marketing the Temporary Space to
prospective tenants.

(B)                Tenant’s use and occupancy of the Temporary Space shall be
pursuant to all of the terms and conditions of this Lease as if the Temporary
Space were the Premises, including, but not limited to, the insurance and
indemnity requirements contained in Paragraph 8 of this Lease (except that
Tenant shall not be obligated to pay any Basic Annual Rent with respect to the
Temporary Space during the Temporary Space Term). Tenant shall provide to
Landlord satisfactory evidence of the insurance required in Paragraph 8 prior to
its occupancy and use of the Temporary Space. Tenant shall not make any
alterations, additions or improvements to the Temporary Space without Landlord’s
prior written consent. Additionally, in no event shall Tenant have any right to
sublease the Temporary Space or permit any third party to use the Temporary
Space. Tenant shall vacate the Temporary Space in the same or similar condition
as when received, reasonable wear and tear excepted, upon the Temporary Space
Termination Date, and remove all of its property therefrom.



30

 

(C)                If Tenant retains possession of the Temporary Space after the
Temporary Space Termination Date, unless otherwise agreed in writing, such
possession shall be subject to immediate termination by Landlord at any time,
and all of the other terms and provisions of this Lease (excluding any expansion
or renewal options or other similar rights or options) shall be applicable
during such holdover period, except that Tenant shall pay Landlord from time to
time, upon demand, as Basic Annual Rent for the holdover period, a per diem
amount equal to Three Hundred and No/100 Dollars ($300.00) per day for each day
during such holding over. In addition, Tenant shall be liable for all damages
incurred by Landlord as a result of such holding over. No holding over by
Tenant, whether with or without consent of Landlord, shall operate to extend
Temporary Space Term, and this paragraph shall not be construed as consent for
Tenant to retain possession of the Temporary Space.

(D)                Tenant shall be responsible for all costs required to repair
any damage to the Temporary Space resulting from Tenant’s use and occupancy
thereof. Landlord shall not be responsible for any costs or moving expenses of
Tenant in connection with (A) Tenant’s move to and use of the Temporary Space,
or (B) in connection with Tenant’s move to the Premises upon Substantial
Completion of the Premises.

(ii)                 In the event, but only in the event that the Commencement
Date of this Lease does not occur on or prior to April 7, 2014 (except due to
any event of Force Majeure or Landlord Delay (as set forth in
Paragraph 19(cc)(i) above), then Landlord hereby agrees to allow Tenant to enter
upon, occupy and use the Temporary Space (as defined above), for a period of
time commencing on the Temporary Space Commencement Date (April 7, 2014), and
immediately and automatically terminating on the Temporary Space Termination
Date (as defined above) for the Temporary Space Term (as defined above), in
accordance with the terms and conditions set forth in this Lease, including the
provisions set forth in Paragraph 19(cc)(i) above; provided, however, and
notwithstanding the foregoing, in the event that Tenant occupies the Temporary
Space for any reason whatsoever, except due to an event of Force Majeure or
Landlord Delay as set forth above, then Tenant shall be obligated to pay to
Landlord, as Basic Annual Rent for the Temporary Space, a per diem amount equal
to Three Hundred and No/100 Dollars ($300.00) per day for each day throughout
the Temporary Space Term that Tenant occupies the Temporary Space.

20.NONRECOURSE LIABILITY; WAIVER OF CONSEQUENTIAL AND SPECIAL DAMAGES

NOTWITHSTANDING ANYTHING CONTAINED IN THIS LEASE TO THE CONTRARY, THE
OBLIGATIONS OF LANDLORD UNDER THIS LEASE (INCLUDING ANY ACTUAL OR ALLEGED BREACH
OR DEFAULT BY LANDLORD) DO NOT CONSTITUTE PERSONAL OBLIGATIONS OF THE INDIVIDUAL
PARTNERS, DIRECTORS, OFFICERS, MEMBERS OR SHAREHOLDERS OF LANDLORD OR LANDLORD’S
MEMBERS OR PARTNERS, AND TENANT SHALL NOT SEEK RECOURSE AGAINST THE INDIVIDUAL
PARTNERS, DIRECTORS, OFFICERS, MEMBERS OR SHAREHOLDERS OF LANDLORD OR AGAINST
LANDLORD’S MEMBERS OR PARTNERS OR AGAINST ANY OTHER PERSONS OR ENTITIES HAVING
ANY INTEREST IN LANDLORD, OR AGAINST ANY OF THEIR PERSONAL ASSETS FOR
SATISFACTION OF ANY LIABILITY WITH RESPECT TO THIS LEASE. ANY LIABILITY OF
LANDLORD FOR A DEFAULT BY LANDLORD UNDER THIS LEASE, OR A BREACH BY LANDLORD OF
ANY OF ITS OBLIGATIONS UNDER THE LEASE, SHALL BE LIMITED SOLELY TO ITS INTEREST
IN THE PROJECT, AND IN NO EVENT SHALL ANY PERSONAL LIABILITY BE ASSERTED AGAINST
LANDLORD IN CONNECTION WITH THIS LEASE NOR SHALL ANY RECOURSE BE HAD TO ANY
OTHER PROPERTY OR ASSETS OF LANDLORD, ITS PARTNERS, DIRECTORS, OFFICERS,
MEMBERS, SHAREHOLDERS OR ANY OTHER PERSONS OR ENTITIES HAVING ANY INTEREST IN
LANDLORD. TENANT’S SOLE AND EXCLUSIVE REMEDY FOR A DEFAULT OR BREACH OF THIS
LEASE BY LANDLORD SHALL BE EITHER (I) AN ACTION FOR DAMAGES, OR (II) AN ACTION
FOR INJUNCTIVE RELIEF; TENANT HEREBY WAIVING AND AGREEING THAT TENANT SHALL HAVE
NO OFFSET RIGHTS OR RIGHT TO TERMINATE THIS LEASE ON ACCOUNT OF ANY BREACH OR
DEFAULT BY LANDLORD UNDER THIS LEASE. UNDER NO CIRCUMSTANCES WHATSOEVER SHALL
LANDLORD EVER BE LIABLE FOR PUNITIVE, CONSEQUENTIAL OR SPECIAL DAMAGES UNDER
THIS LEASE AND TENANT WAIVES ANY RIGHTS IT MAY HAVE TO SUCH DAMAGES UNDER THIS
LEASE IN THE EVENT OF A BREACH OR DEFAULT BY LANDLORD UNDER THIS LEASE.

[SIGNATURE PAGE TO FOLLOW]

 



31

 

IN WITNESS WHEREOF, the parties have executed this Lease to be effective as of
the Date of this Lease.

 

“LANDLORD”

 

ROBERTS CAPITAL PARTNERS, LLC

a Georgia limited liability company

 

 

By:   /s/ Charles S. Roberts

Name: Charles S. Roberts

Title: Manager

 

“TENANT”

 

ROBERTS PROPERTIES RESIDENTIAL, L.P.,

a Georgia limited partnership

 

By:        Roberts Realty Investors, Inc.,

              a Georgia corporation,

              its sole general partner

 

 

 

By: /s/ Charles R. Elliott

Name: Charles R. Elliott

Title: CFO

 

 

 

 

 

 



 

 

EXHIBIT A-1

FLOOR PLAN OF THE PREMISES

[e00064_ex1084-a1.jpg] 

 

 

EXHIBIT A-2

LEGAL DESCRIPTION OF THE PROJECT

LEGAL DESCRIPTION NORTHRIDGE CENTER I AND II

 

All that tract or parcel of land lying and being within the City of Atlanta, in
Land Lot 25, 17th District, Fulton County, Georgia and being more particularly
described as follows:

 

BEGINNING at an iron pin found on Western right-of-way of Colquitt Drive (said
right-of-way being 80 feet);

 

THENCE proceed South 01°19’11” East a distance of 672.07 feet to an iron pin;

 

THENCE proceed South 87°25’34” West a distance of 893.13 feet to an iron pin
along the eastern right-of-way of Roswell Road (said right-of-way being 104
feet);

 

THENCE proceed North 12°18’47” East an arc distance of 188.43 feet with a radius
of 1946.86 feet to a point;

 

THENCE proceed North 09°06’53” East an arc distance of 28.96 feet with a radius
of 1946.86 feet to a point;

 

THENCE proceed North 06°12’09” East an arc distance of 168.90 feet with a radius
of 1948.86 feet to an iron pin;

 

THENCE proceed North 72’03’42” East a distance of 32.73 feet to a point;

 

THENCE proceed North 01°29’13” West an arc distance of 1.77 feet with a radius
of 1978.20 feet to a point;

 

THENCE proceed North 71°59’13” East a distance of 200.01 feet to a point;

 

THENCE proceed North 03°36’23” West a distance of 184.95 feet to a point on the
Southern right-of-way of Northridge Drive (said right-of-way being 100 feet);

 

THENCE proceed North 78°01’43” East an arc distance of 98.70 feet with a radius
of 781.64 feet to an iron pin;

 

THENCE proceed North 82°03’15” East a distance of 498.61 feet to an iron pin;

 

THENCE proceed South 40°51’22” East a distance of 21.34 feet to the True Point
of Beginning.

 

TOGETHER WITH Declaration of Reciprocal Easements among Phoenix Mutual Life
Insurance Company, Phoenix Founders, Inc. and Northridge Center Partners, II
dated November 31 [sic], 1985, recorded in Deed Book 9972, page 463, Fulton
County, Georgia records, with Amended and Restated Declaration of Reciprocal
Easements dated June __, 1988, recorded in Deed Book 11755, page 166, aforesaid
records and with Second Amended and Restated Declaration of Reciprocal Easements
dated June 7, 1990, recorded in Deed Book 13763, page 273, aforesaid records.

 



 

 

EXHIBIT A-3

RENTABLE AREA

The term “Rentable Area” as used in the Lease shall mean:

(a)                 As to each floor of the Building on which the entire space
rentable to tenants is or will be leased to one tenant (hereinafter referred to
as “Single Tenant Floor”), Rentable Area shall be the entire area bounded by the
inside surface of the four exterior glass walls (or the inside surface of the
permanent exterior wall where there is no glass) on such floor, including
(i) all areas used for elevator lobbies, corridors, or special stairways,
restrooms, mechanical rooms, electrical rooms and telephone closets, without
deduction for columns, and other structural portions of the Building or vertical
penetrations that are included for the special use of Tenant and (ii) if the
Building has more than one floor, a pro rata portion (calculated on the basis of
the entire Rentable Area of the Building) of the area of the mailroom premises
and entry lobby located on the first floor of the Building (as bounded by the
inside surface of the walls thereof, but excluding the area contained within the
exterior walls of the Building stairs, fire towers, vertical ducts, elevator
shafts, flues, vents, stacks and pipe shafts).

(b)                 As to each floor of the Building on which space is or will
be leased to more than one tenant (hereinafter referred to as “Multi-Tenant
Floor”), Rentable Area attributable to each such lease shall be the total of
(i) the entire area included within the Premises covered by such lease, being
the area bounded by the inside surface of any exterior glass walls (or the
inside surface of the permanent exterior wall where there is no glass) of the
Building bounding such Premises, the exterior of all walls separating such
Premises from public corridors or other public areas on such floor, and the
centerline of all walls separating such Premises from other areas leased or to
be leased to other tenants on such floor, (ii) a pro rata portion (calculated on
the basis of the Rentable Area of the floor) of the area covered by the elevator
lobbies, corridors, restrooms, mechanical rooms, electrical rooms and telephone
closets situated on such floor and (iii) if the Building has more than one
floor, a pro rata portion (calculated on the basis of the entire Rentable Area
of the Building) of the area of the mailroom premises and entry lobby located on
the main entry floor of the Building (as bounded by the inside surface of the
walls thereof).

(c)                 As to any storage space leased to a tenant, the Rentable
Area shall be the entire area included within the storage space covered by such
lease, being the area bounded by the inside surface of any permanent exterior
wall of the Building bounding such storage space, the exterior of all walls
separating such storage space from public corridors or other public areas on
such floor, and the centerline of all walls separating such storage space from
other areas leased or to be leased to other tenants on such floor. The Rentable
Area of storage space shall not be included within the Premises for purposes of
determining Tenant’s Proportionate Share of Operating Costs.



 

 

EXHIBIT A-4

DESCRIPTION OF TEMPORARY SPACE

[e00064_ex1084-a4.jpg] 

 

 

EXHIBIT B

WORK LETTER

THIS WORK LETTER is attached as Exhibit B to the Office Lease between ROBERTS
CAPITAL PARTNERS, LLC a Georgia limited liability company, as Landlord, and
ROBERTS PROPERTIES RESIDENTIAL, L.P., a Georgia limited partnership, as Tenant,
and constitutes the further agreement between Landlord and Tenant as follows:

(a)                 Landlord agrees to furnish or perform, at Landlord’s sole
cost and expense, those items of construction and those improvements (the
“Tenant Improvements”) specified below:

As set forth on the plans mutually approved by Landlord and Tenant dated January
24, 2014, last revised February 7, 2014.

(b)                 If Tenant shall desire any changes in the Tenant
Improvements, Tenant shall so advise Landlord in writing and Landlord shall
determine whether such changes can be made in a reasonable and feasible manner.
Any and all costs of reviewing any requested changes, and any and all costs of
making any changes to the Tenant Improvements which Tenant may request and which
Landlord may agree to shall be at Tenant’s sole cost and expense and shall be
paid to Landlord upon demand and before execution of the change order.

(c)                 Landlord shall proceed with and complete the construction of
the Tenant Improvements. As soon as such improvements have been Substantially
Completed, Landlord shall notify Tenant in writing of the date that the Tenant
Improvements were Substantially Completed. Such date, unless an earlier date is
specified as the Commencement Date in this Lease or otherwise agreed to in
writing between Landlord and Tenant, shall be the “Commencement Date,” unless
the completion of such improvements was delayed due to any act or omission of,
or delay caused by, Tenant including, without limitation, Tenant’s failure to
approve plans, complete submittals or obtain permits within the time periods
agreed to by the parties or as reasonably required by Landlord, in which case
the Commencement Date shall be the date such improvements would have been
completed but for the delays caused by Tenant. The Tenant Improvements shall be
deemed substantially completed (“Substantially Completed”) when, in the opinion
of the Landlord’s architect (whether an employee or agent of Landlord or a third
party architect) (“Architect”), the Premises are substantially completed except
for punch list items which do not prevent in any material way the use of the
Premises for the purposes for which they were intended. In the event Tenant, its
employees, agents, or contractors cause construction of such Tenant Improvements
to be delayed, the date of Substantial Completion shall be deemed to be the date
that, in the opinion of the Architect, Substantial Completion would have
occurred if such delays had not taken place. Without limiting the foregoing,
Tenant shall be solely responsible for delays caused by Tenant’s request for any
changes in the plans, Tenant’s request for long lead items or Tenant’s
interference with the construction of the Tenant Improvements (each of the
foregoing, a “Tenant Delay”), and such Tenant Delays shall not cause a deferral
of the Commencement Date beyond what it otherwise would have been. After the
Commencement Date Tenant shall, upon demand, execute and deliver to Landlord a
letter of acceptance of delivery of the Premises. In the event of any dispute as
to the Tenant Improvements, including the Commencement Date, the certificate of
the Architect shall be conclusive absent manifest error.



 

 

(d)                 The failure of Tenant to take possession of or to occupy the
Premises shall not serve to relieve Tenant of obligations arising on the
Commencement Date or delay the payment of Rent by Tenant. Subject to applicable
ordinances and building codes governing Tenant’s right to occupy or perform in
the Premises, Tenant shall be allowed to install its tenant improvements,
machinery, equipment, fixtures, or other property on the Premises during the
final stages of completion of construction provided that Tenant does not thereby
interfere with the completion of construction or cause any labor dispute as a
result of such installations, and provided further that Tenant does hereby agree
to indemnify, defend, and hold Landlord harmless from any loss or damage to such
property, and all liability, loss, or damage arising from any injury to the
Project, Building or the property of Landlord, its contractors, subcontractors,
or materialmen, and any death or personal injury to any person or persons
arising out of such installations, EVEN IF SUCH LOSS, DAMAGE, LIABILITY, DEATH,
OR PERSONAL INJURY WAS CAUSED SOLELY OR IN PART BY LANDLORD’S NEGLIGENCE, BUT
NOT TO THE EXTENT CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
LANDLORD. Any such occupancy or performance in the Premises shall be in
accordance with the provisions governing Alterations in the Lease, and shall be
subject to Tenant providing to Landlord satisfactory evidence of insurance for
personal injury and property damage related to such installations and
satisfactory payment arrangements with respect to installations permitted
hereunder. Delay in putting Tenant in possession of the Premises shall not serve
to extend the term of this Lease or to make Landlord liable for any damages
arising therefrom.

(e)                 Except for incomplete punch list items, Tenant upon the
Commencement Date shall have and hold the Premises as the same shall then be
without any liability or obligation on the part of Landlord for making any
further alterations or improvements of any kind in or about the Premises.

(f)                  The term “Landlord Delay” shall mean any delay in the
completion of the construction of Tenant Improvements resulting from Landlord’s
failure to timely comply with the provisions expressly set forth in this Work
Letter; provided, however, in no event shall Tenant be entitled to claim that
any such action or inaction by Landlord has resulted in a Landlord Delay unless
Landlord’s Property Manager (PM Realty Group, LP, 375 Northridge Center, Suite
150, Atlanta, Georgia 30350) receives written notice from Tenant of such claim
of Landlord Delay and the circumstance giving rise to such claim of Landlord
Delay is not corrected by the 5:00 p.m. Atlanta, Georgia time on the business
day next following receipt of such written notice from Tenant.

 



 

 

EXHIBIT C

STANDARDS FOR UTILITIES AND SERVICES

The following are the Project Standards for Utilities and Services. Landlord
reserves the right to adopt such reasonable, nondiscriminatory modifications and
additions hereto as it deems appropriate.

1.                   As long as Tenant is not in default under any of the terms,
covenants, conditions, provisions or agreements of this Lease, Landlord shall,
subject to the limitations and provisions hereinafter set forth in this
Exhibit C:

(a)     Provide automatic elevator facilities on Monday through Friday from 8:00
A.M. to 6:00 P.M. and Saturday from 8:00 A.M. to 1:00 P.M., excepting state and
federal holidays (hereinafter referred to as “Business Hours”), and provide
one (1) automatic elevator at all other times.

(b)     Provide to the Premises, during Business Hours (and at other times for
an additional charge to be fixed by Landlord), heating, ventilation, and air
conditioning (HVAC), when and to the extent, in the judgment of Landlord, any of
such services may be required for the comfortable occupancy of the Premises for
general office purposes. Landlord shall not be responsible for room temperatures
and conditions in the Premises if the lighting and receptacle load for Tenant’s
equipment and fixtures exceed those listed in Paragraph (c) hereof, if the
Premises are used for other than general office purposes or if the Building
standard blinds or curtains in the Premises are not closed so as to screen the
sun’s rays.

(c)     Furnish to the Premises, during Business Hours, electric current for
routine lighting and the operation of general office machines such as
typewriters, dictating equipment, desk model adding machines, and the like,
which use 110 volt electric power, not to exceed the reasonable capacity of
Building standard office lighting and receptacles, and not in excess of limits
imposed or recommended by governmental authority.

(d)     Provide janitorial services to the Premises Monday through Friday
(except state and federal holidays), provided the same are used exclusively for
the uses permitted under the foregoing Lease, and are kept reasonably in order
by Tenant. Tenant shall pay to Landlord the cost of removal of any of Tenant’s
refuse and rubbish, to the extent that the same exceeds the refuse and rubbish
which generally would be produced by the use of the Premises for general office
purposes.

2.                   No data processing equipment, other special electrical
equipment (excluding personal computers utilizing 110 volt electric power), air
conditioning or heating units, or plumbing additions shall be installed, nor
shall any changes to the Building HVAC, electrical or plumbing systems be made
without the prior written consent of Landlord, which consent shall be subject to
Landlord’s sole and absolute discretion. In the case of any such change,
Landlord reserves the right to designate and/or approve the contractor to be
used. Any permitted installations shall be made under Landlord’s supervision.

3.                   Landlord shall not provide reception outlets or television
or radio antennas for television or radio broadcast reception, and Tenant shall
not install any such equipment without prior written approval from Landlord.

4.                   Tenant will not, without the prior written consent of
Landlord, use any apparatus, machine or device in the Premises, including,
without limitation, duplicating machines, electronic data processing machines,
punch card machines and machines using current in excess of 110 volts, which
will in any way increase the amount of electricity or water usually furnished or
supplied for use of the Premises as general office space, nor connect with
electric current, except through existing electrical outlets in the Premises,
any apparatus or device for the purpose of using electric current in excess of
that usually furnished or supplied for use of the Premises as general office
space.

5.                   Tenant agrees to cooperate fully at all times with
Landlord, and to abide by all regulations and requirements which Landlord may
prescribe for the proper functioning and protection of the Building HVAC,
electrical, plumbing and other systems. Tenant shall comply with all laws,
statutes, ordinances and governmental rules and regulations now in force or
which may hereafter be enacted or promulgated in connection with Building
services furnished to the Premises, including, without limitation, any
governmental rule or regulation relating to the heating and cooling of the
Building.



 

 

EXHIBIT D

BUILDING RULES AND REGULATIONS

1.                   The sidewalks, entrances, passages, courts, elevators,
vestibules, stairways and corridors of halls shall not be obstructed or used for
any purpose other than ingress and egress. The halls, passages, entrances,
elevators, stairways, balconies and roof are not for the use of the general
public, and the Landlord shall in all cases retain the right to control and
prevent access thereto of all persons whose presence, in the judgment of the
Landlord, shall be prejudicial to the safety, character, reputation and
interests of the Building and its tenants, provided that nothing herein
contained shall be construed to prevent such access to persons with whom the
Tenant normally deals only for the purpose of conducting its business in the
Premises (such as clients, customers, office suppliers and equipment vendors,
and the like) unless such persons are engaged in illegal activities. No tenant
and no employees of any tenant shall go upon the roof of the Building without
the written consent of Landlord.

2.                   No awnings or other projections shall be attached to the
outside walls of the Building. No curtains, blinds, shades or screens shall be
attached to or hung in, or used in connection with, any window or door of the
Premises other than Landlord standard window coverings. All electrical ceiling
fixtures hung in offices or spaces along the perimeter of the Building must be
fluorescent, of a quality, type, design and bulb color approved by Landlord.
Neither the interior nor the exterior of any windows shall be coated or
otherwise sunscreened without the written consent of Landlord.

3.                   No sign, advertisement, notice or handbill shall be
exhibited, distributed, painted or affixed by any tenant on, about or from any
part of the Premises, the Building or the Project without the prior written
consent of the Landlord. If the Landlord shall have given such consent at the
time, whether before or after the execution of this Lease, such consent shall in
no way operate as a waiver or release of any of the provisions hereof or of this
Lease, and shall be deemed to relate only to the particular sign, advertisement
or notice so consented to by the Landlord and shall not be construed as
dispensing with the necessity of obtaining the specific written consent of the
Landlord with respect to each and every such sign, advertisement or notice other
than the particular sign, advertisement or notice, as the case may be, so
consented to by the Landlord. In the event of the violation of the foregoing by
any tenant, Landlord may remove or stop same without any liability, and may
charge the expense incurred in such removal or stopping to such tenant. Interior
signs on doors and the directory tablet shall be inscribed, painted or affixed
for each tenant by the Landlord and shall be of a size, color and style
acceptable to the Landlord. The directory tablet will be provided exclusively
for the display of the name and location of tenants only and Landlord reserves
the right to exclude any other names therefrom. Nothing may be placed on the
exterior of corridor walls or corridor doors other than Landlord’s standard
lettering.

4.                   The sashes, sash doors, skylights, windows, and doors that
reflect or admit light and air into halls, passageways or other public places in
the Building shall not be covered or obstructed by any tenant, nor shall any
bottles, parcels or other articles be placed on the window sills. Tenant shall
see that the windows, transoms and doors of the Premises are closed and securely
locked before leaving the Building and must observe strict care not to leave
windows open when it rains. Tenant shall exercise extraordinary care and caution
that all water faucets or water apparatus are entirely shut off before Tenant or
Tenant’s employees leave the Building, and that all electricity, gas or air
shall likewise be carefully shut off, so as to prevent waste or damage. Tenant
shall cooperate with Landlord in obtaining maximum effectiveness of the cooling
system by closing window coverings when the sun’s rays fall directly on the
windows of the Premises. Tenant shall not tamper with or change the setting of
any thermostats or temperature control valves.

5.                   The toilet rooms, water and wash closets and other plumbing
fixtures shall not be used for any purpose other than those for which they were
considered, and no sweepings, rubbish, rags or other substances shall be thrown
therein. All damages resulting from any misuse of the fixtures shall be borne by
the tenant who, or whose subtenants, assignees or any of their servants,
employees, agents, visitors or licensees shall have caused the same.

6.                   No tenant shall mark, paint, drill into, or in any way
deface any part of the Premises, the Building or the Project. No boring, cutting
or stringing of wires or laying of linoleum or other similar floor coverings
shall be permitted, except with the prior written consent of the Landlord and as
the Landlord may direct.



 

 

7.                   No bicycles, vehicles, birds or animals of any kind shall
be brought into or kept in or about the Premises, and no cooking shall be done
or permitted by any tenant on the Premises, except that the preparation of
coffee, tea, hot chocolate and similar items (including those suitable for
microwave heating) for tenants and their employees shall be permitted, provided
that the power required therefor shall not exceed that amount which can be
provided by a 30 amp circuit. No tenant shall cause or permit any unusual or
objectionable odors to be produced or permeate the Premises. Smoking or carrying
lighted cigars, cigarettes or pipes in the Building is prohibited.

8.                   The Premises shall not be used for manufacturing or for the
storage of merchandise except as such storage may be incidental to the permitted
use of the Premises. No tenant shall occupy or permit any portion of the
Premises to be occupied as an office for a public stenographer or typist, or for
the manufacture or sale of liquor, narcotics, or tobacco (except by a cigarette
vending machine for use by Tenant’s employees) in any form, or as a medical
office, or as a barber or manicure shop, or as an employment bureau, without the
express written consent of Landlord. No tenant shall engage or pay any employees
on the Premises except those actually working for such tenant on the Premises
nor advertise for laborers giving an address at the Premises. The Premises shall
not be used for lodging or sleeping or for any immoral or illegal purposes.

9.                   No tenant shall make, or permit to be made any unseemly or
disturbing noises or disturb or interfere with occupants of this or neighboring
buildings or premises or those having business with them, whether by the use of
any musical instrument, radio, phonograph, unusual noise, or in any other way.
No tenant shall throw anything out of doors, windows or skylights or down the
passageways.

10.                No tenant, subtenant or assignee nor any of their servants,
employees, agents, visitors or licensees shall at any time bring or keep upon
the Premises any inflammable, combustible or explosive fluid, chemical or
substance.

11.                No additional locks or bolts of any kind shall be placed upon
any of the doors or windows by any tenant, nor shall any changes be made in
existing locks or the mechanisms thereof. Each tenant must, upon the termination
of his tenancy, restore to Landlord all keys of stores, offices, and toilet
rooms, either furnished to, or otherwise procured by, such tenant and in the
event of the loss of keys so furnished, such tenant shall pay to Landlord the
cost of replacing the same or of changing the lock or locks opened by such lost
key if Landlord shall deem it necessary to make such changes.

12.                All removals, or the carrying in or out of any safes,
freight, furniture, or bulky matter of any description must take place during
the hours which Landlord shall determine from time to time, without the express
written consent of Landlord. The moving of safes or other fixtures or bulky
matter of any kind must be done upon previous notice to the Project Management
Office and under its supervision, and the persons employed by any tenant for
such work must be acceptable to the Landlord. Landlord reserves the right to
inspect all safes, freight or other bulky articles to be brought into the
Building and to exclude from the Building all safes, freight or other bulky
articles which violate any of these Rules and Regulations or the Lease of which
these Rules and Regulations are a part. Landlord reserves the right to prescribe
the weight and position of all safes, which must be placed upon supports
approved by Landlord to distribute the weight.

13.                No tenant shall purchase spring water, ice, towel, janitorial
maintenance or other similar services from any person or persons not approved by
Landlord.

14.                Landlord shall have the right to prohibit any advertising by
any tenant which, in Landlord’s opinion, tends to impair the reputation of the
Building or the Project or its desirability as an office location, and upon
written notice from Landlord, any tenant shall refrain from or discontinue such
advertising.

15.                Landlord reserves the right to exclude from the Building
between the hours of 6:00 P.M. and 7:00 A.M. and at all hours on Saturday,
Sunday and legal holidays all persons who do not present a pass or card key to
the Building approved by the Landlord. Each tenant shall be responsible for all
persons who enter the Building with or at the invitation of such tenant and
shall be liable to Landlord for all acts of such persons. Landlord shall in no
case be liable for damages for any error with regard to the admission to or
exclusion from the Building of any person. In case of an invasion, mob riot,
public excitement or other circumstances rendering such action advisable in
Landlord’s opinion, Landlord reserves the right, without abatement of Rent, to
require all persons to vacate the Building and to prevent access to the Building
during the continuance of the same for the safety of the tenants, the protection
of the Building, and the property in the Building.



 

 

16.                Any persons employed by any tenant to do janitorial work
shall, while in the Building and outside of the Premises, be subject to and
under the control and direction of the Project Management Office (but not as an
agent or servant of said Office or of the Landlord), and such tenant shall be
responsible for all acts of such persons.

17.                All doors opening onto public corridors shall be kept closed,
except when in use for ingress and egress.

18.                The requirements of Tenant will be attended to only upon
application to the Project Management Office.

19.                Canvassing, soliciting and peddling in the Building are
prohibited and each tenant shall report and otherwise cooperate to prevent the
same.

20.                All office equipment of any electrical or mechanical nature
shall be placed by Tenant in the Premises in settings approved by Landlord, to
absorb or prevent any vibration, noise or annoyance.

21.                No air conditioning unit or other similar apparatus shall be
installed or used by any tenant without the written consent of Landlord.

22.                There shall not be used in any space, or in the public halls
of the Building, either by any tenant or others, any hand trucks, except those
equipped with rubber tires and rubber side guards.

23.                No vending machine or machines of any description shall be
installed, maintained or operated upon the Premises without the written consent
of Landlord.

24.                The scheduling of tenant move-ins shall be subject to the
reasonable discretion of Landlord.

25.                If the Tenant desires telephone or telegraph connections, the
Landlord will direct electricians as to where and how the wires are to be
introduced. No boring or cutting for wires or otherwise shall be made without
direction from the Landlord.

26.                The term “personal goods or services vendors” as used herein
means persons who periodically enter the Building of which the Premises are a
part for the purpose of selling goods or services to a tenant, other than goods
or services which are used by the Tenant only for the purpose of conducting its
business in the Premises. “Personal goods or services” include, but are not
limited to, drinking water and other beverages, food, barbering services and
shoe shining services. Landlord reserves the right to prohibit personal goods
and services vendors from access to the Building except upon Landlord’s prior
written consent and upon such reasonable terms and conditions, including, but
not limited to, the payment of a reasonable fee and provision for insurance
coverage, as are related to the safety, care and cleanliness of the Building,
the preservation of good order thereon, and the relief of any financial or other
burden on Landlord or other tenants occasioned by the presence of such vendors
or the sale by them of personal goods or services to the Tenant or its
employees. If necessary for the accomplishment of these purposes, Landlord may
exclude a particular vendor entirely or limit the number of vendors who may be
present at any one time in the Building.



 

 

27.                Non-Smoking Building. The Building is a non-smoking building.
Smoking is prohibited at all times within the entire Building, including all
leased premises, as well as all public/common areas. This prohibition applies
during business and non-business hours to restrooms, elevators, elevator
lobbies, first floor lobby, stairwells, common hallways, the lunch room and any
other public/common area, as well as to all areas within the Leased Premises by
Tenants. Smoking is only permitted in the designated smoking area outside the
Building and away from the entrances to the Building.

28.                Weapons Prohibited. The Building and Project is a weapons
free environment. No tenant, owner of a tenant, officer or employee of a tenant,
visitor of tenant, contractor or subcontractor of tenant, or any other party
shall carry weapons (concealed or not) of any kind in the building, or parking
areas. This prohibition applies to all public areas, including without
limitation, restrooms, elevators, elevator lobbies, first floor lobby,
stairwells, common hallways, all areas within the leased premises of tenants,
all surface parking areas and the surrounding land related to the building.

 



 

 

EXHIBIT E

FORM ESTOPPEL CERTIFICATE

The undersigned, ________________________, a _____________ (“Tenant”), the
tenant under that certain Office Lease dated _______________, between Tenant and
_____________, a _________, as landlord (“Landlord”) hereby certifies as
follows:

1.                   The Premises (the “Premises”) under the Lease is Suite
_____, ___________________________.

2.                   The Lease is in full force and effect and has not been
modified or amended in any respect except by amendments dated
_________________________ (copies of which are attached).

3.                   The Lease has not been assigned, encumbered, subleased or
transferred in any manner other than:
____________________________________________________________________________________
________________________________________________________________________________________

4.                   The Commencement Date of the Lease is
_______________________________ and the expiration date of the Lease is
_____________. There are no options to extend the term of the Lease beyond such
expiration date other than _________________________.

5.                   The present monthly rental under the Lease is
$_____________. The sum of $ ___________, representing ___ month’s Rent has been
paid in advance.

6.                   The security deposit held by Landlord under the Lease is
$______________.

7.                   Rent under the Lease has been paid through the month of
_____________. Tenant’s estimated share of Operating Costs payments have been
paid through ____________________.

8.                   The Premises are presently occupied by Tenant.

9.                   Tenant has accepted the Premises without condition or
qualification under the Lease and Landlord has completed and complied with all
conditions of such acceptance.

10.                To the best knowledge of Tenant, neither it nor the Landlord
is in default (or will be in default following the delivery of notice, the
passage of time, or both) or claims a default by the other under the Lease, or
has any claims, defenses, or rights of offset against payment of Rent under the
Lease, except as follows:

11.                Tenant acknowledges that Landlord has the right to assign the
Lease and the Rent thereunder and to sell, assign, transfer, mortgage or
otherwise encumber the Project without the consent of Tenant.

12.                Tenant makes this statement for the benefit and protection of
______________ with the understanding that _________________ intends to rely on
this statement in connection with ______________.



 

 

IN WITNESS WHEREOF, this certificate has been executed and delivered by the
authorized officers or representatives of the undersigned as of
_______________________.



  “TENANT”                 ,   a                                 By:       Name:
      Title:            



 



 

 

EXHIBIT F

TENANT’S INITIAL CERTIFICATE

To: ____________________________ (“Landlord”)

 

Date: ____________________________

 

 

Tenant’s Initial Certificate

 

___________________________________

 

___________________________________

 

The undersigned, as the Tenant under that certain Office Lease (the “Lease”)
dated ______________, made and entered into between ______________, a
_________________, as Landlord, and the undersigned, as Tenant, hereby certifies
that:

1.The undersigned has accepted possession and entered into occupancy of the
Premises described in the Lease.

2.The Commencement Date of the Lease was ________________.

3.The expiration date of the Lease is __________________.

4.The Lease is in full force and effect and has not been modified or amended.

5.Landlord has performed all of its obligations to improve the Premises for
occupancy by the undersigned.



  Very truly yours,                 ,   a                                 By:  
    Name:       Title:            





 



 

 

EXHIBIT G

AMERICANS WITH DISABILITIES ACT

Subject to any changes in the Act, Tenant agrees to comply with all requirements
of the Americans With Disabilities Act of 1990 (Public Law 101-336 {July 26,
1990}) (“ADA”) and any other applicable or related law, code or ordinance
applicable to the Premises and the Project to accommodate its employees,
invitees and customers. Tenant acknowledges that it shall be wholly responsible
for any accommodations or alterations which need to be made to the Premises. No
provision in this Lease should be construed in any manner as permitting,
consenting to or authorizing Tenant to violate requirements under such Act and
any provision to the Lease which could arguably be construed as authorizing a
violation of the Act shall be interpreted in a manner which permits compliance
with the Act and is hereby amended to permit such compliance.



 

 

EXHIBIT H

 

(intentionally omitted)



 

 

ADDENDUM ONE

 

ONE RENEWAL OPTION AT FIXED RATE AND

BUYOUT/EARLY TERMINATION OPTION

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

 

BY AND BETWEEN

 

ROBERTS CAPITAL PARTNERS, LLC

 

and

 

ROBERTS PROPERTIES RESIDENTIAL, L.P.

 

 

(a)                 Provided that as of the time of the giving of the Extension
Notice and the Commencement Date of the Extension Term, (i) Tenant is the Tenant
originally named herein, (ii) Tenant actually occupies all of the Premises
initially demised under this Lease and any space added to the Premises, and
(iii) no Event of Default exists or would exist but for the passage of time or
the giving of notice, or both; then Tenant shall have the right to extend the
Lease Term for an additional term of one (1) year (such additional term is
hereinafter called the “Extension Term”) commencing on the day following the
expiration of the Lease Term (hereinafter referred to as the “Commencement Date
of the Extension Term”). Tenant must give Landlord notice (hereinafter called
the “Extension Notice”) of its election to extend the term of the Lease Term at
least six (6) months, but not more than nine (9) months, prior to the scheduled
expiration date of the Lease Term

(b)                 The Basic Annual Rent payable by Tenant to Landlord during
the Extension Term shall be the sum of $34,068.75, being payable at a monthly
rate of $2,839.06 per month ($18.75 per square foot of Rentable Area).

(c)                 The payment of Basic Annual Rent does not reduce the
Tenant’s obligation to pay or reimburse Landlord for Operating Costs and other
reimbursable items as set forth in the Lease, and Tenant shall reimburse and pay
Landlord as set forth in the Lease with respect to such Operating Costs and
other items with respect to the Premises during the Extension Term.

(d)                 Except for the Basic Annual Rent during the Extension Term
as specified above, Tenant’s occupancy of the Premises during the Extension Term
shall be on the same terms and conditions as are in effect immediately prior to
the expiration of the initial Lease Term; provided, however, Tenant shall have
no further right to any allowances, credits or abatements or any options to
expand, contract, renew or extend the Lease.

(e)                 If Tenant does not give the Extension Notice within the
period set forth in paragraph (a) above, Tenant’s right to extend the Lease Term
for the Extension Term shall automatically terminate. Time is of the essence as
to the giving of the Extension Notice.

(f)                  Landlord shall have no obligation to refurbish or otherwise
improve the Premises for the Extension Term. The Premises shall be tendered on
the Commencement Date of the Extension Term in “as-is”, “where-is” and “with all
faults” condition.

(g)                 If the Lease is extended for the Extension Term, then
Landlord shall prepare and Tenant shall execute an amendment to the Lease
confirming the extension of the Lease Term and the other provisions applicable
thereto (the “Amendment”).

(h)                 If Tenant exercises its right to extend the term of the
Lease for the Extension Term pursuant to this Addendum One, the term “Lease
Term” as used in the Lease, shall be construed to include, when practicable, the
Extension Term, as applicable, except as provided in (d) above.



 

 

(i)                   Provided that as of the time of the giving of the Early
Termination Notice no Event of Default exists or would exist but for the passage
of time or the giving of notice, or both; then Tenant shall have the right to
buyout/terminate the Lease Agreement. Tenant shall pay a minimum of twelve (12)
months of rent prior to the buyout/early termination of the Lease Agreement.
Tenant must provide Landlord notice (hereinafter called the “Early Termination
Notice”) of its election to terminate the Lease Agreement at least three (3)
months, prior to the scheduled Early Termination Date of the Lease Agreement.
Tenant shall pay to Landlord the lesser of the next 12 months of rent which
would have been due under the Lease Agreement or the remaining amounts due under
the Lease Agreement (hereinafter called the “Early Termination Amount”), on the
Early Termination Date. For the avoidance of doubt, Tenant shall have paid at
least twenty four (24) months of rent, including the Early Termination Amount,
after which the Lease Agreement shall be terminated as if the Lease Term had
expired according to its terms.



LEASE OF PREMISES 1 BASIC LEASE PROVISIONS 1 STANDARD LEASE PROVISIONS 4 1. TERM
4 2. BASIC ANNUAL RENT AND SECURITY DEPOSIT 4 3. ADDITIONAL RENT 5 4.
IMPROVEMENTS AND ALTERATIONS 9 5. REPAIRS 10 6. USE OF PREMISES 11 7. UTILITIES
AND SERVICES 12 8. NON-LIABILITY AND INDEMNIFICATION OF LANDLORD; INSURANCE 13
9. FIRE OR CASUALTY 16 10. EMINENT DOMAIN 17 11. ASSIGNMENT AND SUBLETTING 17
12. DEFAULT 19 13. ACCESS; CONSTRUCTION 22 14. BANKRUPTCY 23 15. SUBSTITUTION OF
PREMISES 23 16. SUBORDINATION; ATTORNMENT; ESTOPPEL CERTIFICATES 23 17. SALE BY
LANDLORD; TENANT’S REMEDIES; NONRECOURSE LIABILITY 25 18. PARKING; COMMON AREAS
25 19. MISCELLANEOUS 27 20.  NONRECOURSE LIABILITY; WAIVER OF CONSEQUENTIAL AND
SPECIAL DAMAGES 31

 



 

 

LIST OF EXHIBITS

 

 

Exhibit A-1 Floor Plan(s) Exhibit A-2 Legal Description of the Project Exhibit
A-3 Rentable Area Exhibit A-4  Description of Temporary Space Exhibit B Work
Letter Exhibit C Standards for Utilities and Services Exhibit D Building Rules
and Regulations Exhibit E Form Estoppel Certificate Exhibit F Tenant’s Initial
Certificate Exhibit G ADA

 

Addendum One One Renewal Option at Fixed Rate and Buyout/Early Termination
Option

 

-i-

 